Instituto de Desenvolvimento Florestal do Exiado do Pará - IDEFLOR

“Contrato de Con são Florestal -UMF II
Floresta Estadual do Paru

CONTRATO DE CONCESSÃO FLORESTAL DECORRENTE DA
CONCORRÊNCIA Nº 002/2011 QUE ENTRE SI CELEBRAM O ESTADO DO
PARÁ, por intermédio do Instituto de Desenvolvimento Florestal do Pará — IDEFLOR,
pessoa jurídica de direito público interno, constituída sob a forma de autarquia pela Lei
Estadual nº. 6.963, de 16 de abril de 2007, com sede na Rua Boaventura da Silva, 1591,
Umarizal, CEP 66.060-060, em Belém/PA, neste ato representado por seu diretor-geral
THIAGO VALENTE NOVAES, residente e domiciliado em Belém/PA, portador da
Carteira de Identidade nº 3077163 2º via, inscrito no CPF/MF sob o nº 803.813.672-15,
nomeado pelo Decreto s/n, publicado no Diário Oficial do Estado de nº 32.083 de 24 de
Janeiro de 2012, nos termos dos arts. 49, 8 1º e 53, V, ambos da Lei nº 11.284/2006.
doravante denominada CONCEDENTE; e a empresa MADEIREIRA SEGREDO
LTDA EPP, inscrita no CNPJ sob o nº 04.393.943/0001-82, com sede na Rodovia PA-
150. Km 33, Interior TailândiaPA CEP 68.695-000, doravante designada
CONCESSIONÁRIO, neste ato representado pelo Sr NEIRON JOSÉ
CREMONESE, portador da Carteira de Identidade nº 7004483298, expedida pela SIS-
RS e CPE/MF sob o nº 308.138.830-91, tendo em vista o que consta no Processo nº
2011/146353 observância às disposições contidas na Lei nº 11.284/2006, aplicando-se
subsidiariamente a Lei nº 8.666/1993, mediante as cláusulas e condições a seguir
estabelecidas.

Cláusula 1º - DO OBJETO

O contrato tem por objeto exclusivo a exploração dos produtos e/ou serviços a seguir
indicados, na Unidade de Manejo Florestal (UMF) II, conforme perímetro descrito no
Anexo 1, direito devidamente obtido mediante licitação, de acordo com os termos
definidos nas regras de concessão Florestal, no edital de licitação 002/2011 para
concessão da Floresta Estadual do Paru.

Subcláusula 1.1 — Produtos e serviços

Poderão ser explorados os produtos e serviços constantes na proposta do
concessionário, abaixo especificados:

L

Madeira;

Il. Material lenhoso residual de exploração:

- Produtos não madeireiros;

- Serviços de ecoturismo, incluindo-se hospedagem, visitação e observação da
natureza e esportes de aventura.

a) A identificação dos produtos e serviços, de situações especiais e exclusões
seguirá as definições contidas no Anexo 3 deste contrato e será atualizada
pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

Floresta Estadual do Paru
Contrato de concessão Morestal referente à UMF 1! — Concessionária Madeireira Segredo JA
Página | de 78

Instituto de Desenvolvimento Florestal do Estado do Purá - IDE FLOR

b) É facultado ao concessionário requerer ao Instituto de Desenvolvimento
Florestal do Estado do Pará a permissão para exploração de produtos e
serviços não constantes em sua proposta, o que será objeto de avaliação no
prazo máximo de 30 (trinta) dias corridos.

e) Caso o Instituto de Desenvolvimento Florestal do Estado do Pará aquiesça
com o pleito a que se refere a alinea anterior, não implicará em mudança da
pontuação obtida com a proposta originária, nem acarretará alteração na
ordem de classificação do certame já concluído, o qual fica caracterizado
como ato jurídico perfeito.

Subcláusula 1.2 Situações especiais

a) As condições de acesso à UMF serão propostas pelo CONCESSIONÁRIO e
submetidas à aprovação pelo Instituto de Desenvolvimento Florestal do
Estado do Pará de acordo com o Plano de Manejo da Unidade de
Conservação.

b) Qualquer exclusão de área florestal da UMF será devidamente compensada, a
fim de garantir o equilíbrio cconômico-financeiro do contrato.

Subcláusula 1.3 Exclusões

Os direitos outorgados ao vencedor pela presente concessão, nos termos do $1º do am.
16 da Lei 11.284/2006, excluem expressamente:

1 A titularidade imobiliária ou preferência em sua aquisição;

H. O acesso ao patrimônio penético para fins de pesquisa e desenvolvimento,
bioprospecção ou constituição de coleções:

HI. O uso dos recursos hídricos acima do especificado como insignificante, nos termos
da Lei 9.433, de 8 de janeiro de 1997;

IV. A exploração dos recursos minerais;

V. A exploração de recursos pesqueiros ou da fauna silvestre;

VI. A comercialização de créditos decorrentes da emissão evitada de carbono em
florestas naturais.

a) As autorizações de uso ou acesso aos recursos mencionados nos subitens TH,
Hi, IV e V dependerão de autorização específica dos órgãos competentes.

Subeláusula 1.4 Contratos com terceiros

O CONCESSIONÁRIO poderá contratar terceiros para o desenvolvimento de
atividades inerentes ou subsidiárias ao manejo florestal sustentável dos produtos e à
exploração dos serviços florestais concedidos, sem prejuizo de suas responsabilidades,
conforme tratado neste contrato, vedada a subconcessão.

Floresta Estadual dó Paru
Comiruto de concessão Morestal referente à UMF 1 - Concessionária Madeireira Segredo Lida EPP
Página 2 de 78

Instituto de Desenvolvimento Florestal do Estudo du Pará - IDEFLOR

Cláusula 2º- DA LOCALIZAÇÃO E DESCRIÇÃO DA UMF

As atividades previstas no PMFS serão executadas na UMF II, com área total de
90.115,11 hectares, conforme poligono e memorial descritivo no Anexo 1 deste
contrato.

Cláusula 3º - DA DEMARCAÇÃO DAS UNIDADES DE MANEJO FLORESTAL

A responsabilidade pela demarcação da UMF 1 será do CONCESSIONÁRIO, na forma
a seguir descrita, conforme explicitado no mapa do Anexo 2 deste contrato e no Manual
de Normas Técnicas para Demarcação em Florestas Públicas do Estado do Pará
(IDEFLOR).

Subcláusula 3.1 — Implantação de marcos e prazos

L Compete ao CONCESSIONÁRIO à demarcação da UMF, sendo necessária à
realização de transporte de coordenadas. implantação dos marcos de vértice.
testemunha, azimutes e das linhas de poligonação, em conformidade com a
localização e os quantitativos definidos pelo Instituto de Desenvolvimento
Florestal do Estado do Pará (ver mapa do Anexo 2 deste contrato).

H. Q CONCESSIONÁRIO tem o prazo máximo de até 5 (cinco) anos, a partir da
assinatura do contrato, para a implantação de todos os marcos (transporte de
coordenadas, vértice, testemunha, azimutes e poligonação), conforme

localização e quantitativo definidos pelo Instituto de Desenvolvimento Florestal

do Estado do Pará no Anexo 2 deste contrato.

+ Nos casos em que os limites da Unidade de Produção Anual (UPA) coincidirem
com os limites da UMF objeto da concessão, a demarcação das linhas
coincidentes entre a UPA e a UME em questão ocorrerá antes do início da
atividade de exploração.

- Compete ao CONCESSIONÁRIO manter picadas de 2 (dois) metros de largura
estabelecidas ao longo das linhas de poligonação e realizar manutenção
periódica que garanta essa largura durante todo o periodo de execução do
contrato de concessão florestal.

Subcláusula 3.2 — Piqueteamento

IL. Compete ao CONCESSIONÁRIO piquetear as áreas especiais com restrição ao
manejo florestal localizadas dentro da UMF objeto do presente contrato,
conforme diretriz definida no Manual de Normas Técnicas para Demarcação em
Florestas Públicas do Estado do Pará (IDEFLOR).

IH. O piquetcamento será executado com estacas de material, forma e método
definidos conforme proposta do CONCESSIONÁRIO, submetida à aprovação
pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

UME LM, HE, EV, V, VI, VII, VII, ou IX.

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF II Concessionária Madeireira Segre
Página 3 de 78

“sê
ada EPP /
46%

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Subcláusula 3.3 — Da aprovação da demarcação

O CONCESSIONÁRIO comunicará ao Instituto de Desenvolvimento Florestal do
Estado do Pará o cumprimento das atividades de demarcação até 30 (trinta) dias após
sua execução para aprovação por este órgão, sem prejuízo da continuidade de suas
atividades.

a) Caso a demarcação não receba a aprovação do Instituto de Desenvolvimento
Florestal do Estado do Pará, o CONCESSIONÁRIO procederá às medidas
indicadas no prazo determinado.

Cláusula 4º - DO REGIME ECONÔMICO E FINANCEIRO DA CONCESSÃO
FLORESTAL

O regime econômico e financeiro da concessão florestal compreende:

1. O pagamento de preço calculado sobre os custos de realização do edital de
licitação da concessão florestal da UMF, conforme o art. 37 e seus parágrafos do
Decreto 6.063/2007;

O pagamento de preço, não inferior ao mínimo definido no edital de licitação,
calculado em função da quantidade de produto ou serviço auferido do objeto da
concessão;

- O pagamento de 5% (cinco por cento) da receita líquida auferida com a
exploração de serviços na UMF;

- O pagamento de valor mínimo anual, independentemente da produção ou dos
valores auferidos pelo CONCESSIONÁRIO com a exploração do objeto da
concessão, conforme estabelecido na Lei 11.284/2006, no Decreto 6.063/2007 É
no edital de licitação;

A indisponibilidade pelo CONCESSIONÁRIO, salvo disposição contratual, dos
bens considerados reversíveis;

VI. A responsabilidade do CONCESSIONÁRIO de realizar outros investimentos
previstos no edital e neste contrato.

Subclâusula 4.1 — Pagamento dos custos do edital

A empresa MADEIREIRA SEGREDO LTDA EPP ficará dispensada do
ressarcimento dos custos do edital, caracterizadas nos termos da Lei € omplementar nº
123/2006, de acordo com o item 16.2.5 do edital de licitação 02/2011 para concessão na
Floresta Estadual do Paru.

Subelâusula 4.2 — Pagamento relativo à madeira efetivamente explorada

Os preços da madeira serão aqueles ofertados na proposta de preço vencedora para cada
uma das quatro categorias de espécies, conforme preços minimos e lista de espécies
constantes nos Anexos 5 deste contrato.

Floresta Estadual do Paru
Contrato de concessão Norestal referente à UMF Il. Concessionária Madeireira Segreg
Página 4 de 78

GELO

Instituto de Desenvolvimento Horestal do Estado du Pará - IDEFLOR

- O reenquadramento de espécies que compõem cada categoria de valor, em
atendimento ao disposto no art. 49 do Decreto 6.063/2007, somente poderá
ser realizado de quatro em quatro anos, mediante a apresentação de estudo de
mercado sobre a espécie, por parte da proponente.

4.2.2. O procedimento para modificação da lista de espécies do Anexo 5 deste
contrato será regulamentado pelo Instituto de Desenvolvimento Florestal do
Estado do Pará, mediante diretriz específica, e seguirá o estabelecido no
edital deste certame licitatório.

+ A inclusão de novas espécies na lista do Anexo 5 deste contrato será realizada
a qualquer momento, a pedido de qualquer uma das partes, desde que a
identificação botânica da espécie seja validada por herbário oficial.

a) O enquadramento da espécie seguirá norma especifica a ser elaborada pelo
Instituto de Desenvolvimento Florestal do Estado do Pará.

4.2.4, O CONCESSIONÁRIO informará até o 5º (quinto) dia útil de cada mês
susbsequente em que seu deu a emissão de guias florestais ou documento
comprobatório da comercialização dos produtos, a volumetria abatida e à
volumetria transportada, por espécie, até o último dia útil do mês anterior,
conforme formulário padrão do Instituto de Desenvolvimento Florestal do
Estado do Pará.

5. O CONCESSIONÁRIO preencherá diariamente as informações sobre o
rastreamento da cadeia de custódia de todas as árvores abatidas na UMPF, de
acordo com diretriz técnica a ser estabelecida pelo Instituto de
Desenvolvimento Florestal do Estado do Pará.

- A volumetria a ser informada por seção de tora explorada será definida pela
seguinte fórmula:

V=[(db.x/4)+(dÊ.x/4)]/2.L

Em que:

V = volume da seção da tora em m';

db = diâmetro médio da base da seção da tora em metros;

dt = diâmetro médio do topo da seção da tora em metros;

T=3,141592;

L = cumprimento da seção da tora em metros.

4.2.6.1 Os diâmetros médios são obtidos pelo método de medição em cruz,
em que são tomadas duas medidas perpendiculares entre si.

4.2.7. O valor mensal a ser recolhido será informado ao CONCESSIONÁRIO pelo
Instituto de Desenvolvimento Florestal do Estado do Pará até o 10º (décimo)
dia útil de cada mês.

Flóresta Estadual do Par as
Contrato de concessão florestal referente à UMF II - Concessionária Madeireira Se; Jda EPP PÁ ,,
Página 5 de 78 W o

[6] Instituto de Desemolvimento Florestal do Estado do Pará - IDEFLOR

4.2.8. O valor mensal a que se refere a subeláusula 4.2.7 será definido com base no
volume de madeira transportado durante o mês anterior.

4.2.9. Além do valor da produção mensal também será enviado ao concessionário um
balanço do estado de execução financeiro do contrato, indicando a existência
de débitos ou créditos, com base nos seguintes aspectos:

a) Existência de débitos anteriores relacionados a valores inadimplidos de
parcelas anteriores;

b) Multas, juros de mora, e atualizações monetárias;

€) Pagamentos do valor mínimo anual:

d) Madeira abatida e não transportada;

e) Pagamento de madeira abatida é não transportada;

1) Bonificações;

g) Outros.

4.2.9.1. Havendo parcela em atraso, os pagamentos efetuados serão utilizados

para a quitação do débito, na ordem cronológica de vencimento, do
mais antigo para o mais atual, incluídos os juros e muitas e
atualizações monetárias correspondentes conforme base de cálculo da
Secretária Estadual de Fazenda (SEFA).

4.2.10. O pagamento do valor referente ao volume de madeira abatido e não
transportado será efetuado em parcela anual única após cobrança por parte do
Instituto de Desenvolvimento Florestal do Estado do Pará.

a) O volume a que se refere a subcláusula 42.10 será bascado em
informações fornecidas pela atividade de monitoramento deste contrato, a
ser realizada pelo Instituto de Desenvolvimento Florestal do Estado do
Pará.

Subcláusula 4.3 - Pagamento relativo ao material lenhoso residual de exploração

Pela comercialização de material lenhoso residual de exploração, o
CONCESSIONÁRIO pagará ao Instituto de Desenvolvimento Florestal do Estado do
Pará o valor único de R$ 5,00 (cinco reais) por stereo (st), a ser pago mensalmente.

4.3.1. O volume a ser considerado para fins de pagamento será aquele constante do
documento de guias florestais.

Subclúusula 44 — Pagamento relativo aos produtos não madeireiros efetivamente
explorados

A cobrança pela exploração de produtos não madeireiros utilizará como base de cálculo
os valores adotados pela Secretaria Estadual de Fazenda (SEFA).

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF IL - Concessionária Madeireira Soy
Página 6 de 74

Instituto de Desenvolvimento Florestal do Estado dy Pará -IDEFLOR

a) O CONCESSIONÁRIO pagará ao Instituto de Desenvolvimento Florestal do
Estado do Pará o valor tendo como referência unidade de medida adotada pela
pauta, estabelecido pela Receita Estadual do Estado do Pará.

b) O pagamento será realizado mensalmente de acordo com a quantidade de
produto coletado, extraído ou abatido.

Subeláusula 4.5 — Pagamento relativo aos serviços efetivamente explorados

Pela exploração de serviços na UMF II, o CONCESSIONÁRIO pagará ao Instituto de
Desenvolvimento Florestal do Estado do Pará, 5% (cinco por cento) da receita líquida
com sua exploração, de acordo com os comprovantes, notas fiscais e outros mecanismos
de verificação.

a) O pagamento será realizado anualmente de acordo com os meios de verificação
utilizados constantes no Anexo 6 deste contrato.

Cláusula 5º - DOS PARÂMETROS FINANCEIROS DESTE CONTRATO

Subeláusula 5.1 - Do Valor de Referência do Contrato

O valor de referência do contrato deste contrato é de R$ 1.573.792,07

Subelánsula 5.2 — Da oferta de preço por categorias de espécies deste contrato é de:

Categorias Preço Ofertado
1 RS 88,00
2 R$ 49,50
3 R$ 33,00
4 | R$16,50

Subcláusula 5.3 — Do preço mínimo do edital

O preço minimo do edital para este contrato é R$ 1.554.731,71

Subchiusula 5.4 — Pagamento de valor mínimo anual

O valor mínimo anual equivale ao preço minimo a ser cobrado anualmente do
CONCESSIONÁRIO, independente da produção e dos valores por ele auferidos pela
exploração do objeto da concessão, conforme $3º do art, 36 da Lei 11.284/2006.

5.4.1, O início da exigência de pagamento do valor mínimo anual será no primeiro
dia útil após 12º (décimo-segundo) mês da homologação do Plano de Manejo
Florestal Sustentado, salvo quando o atraso na aprovação for de
responsabilidade do CONCESSIONÁRIO.

: Quando o atraso na aprovação do Plano de Manejo Florestal Sustentado for
de responsabilidade do CONCESSIONÁRIO, a exigência de pagamento do
valor mínimo anual ocorrerá a partir do 24º (vigésimo-quarto) mês após a
assinatura deste contrato.

Floresta Estadual do Pan '
Contrato de concessão florestal referente à UMF T] - Concessionária Madeireira Ses grego Lada EPP f
Página 7 de 78

5.4.3. O pagamento do valor mínimo anual será compensado no preço da concessão
Norestal de que trata o inciso Il do art. 36 da Lei 11.284/2006, desde que
ócorra no mesmo ano.

- O valor mínimo anual a ser pago fica assim estabelecido, observado o
disposto na cláusula 8º deste contrato.

5.4.4.1. Percentual de 5% (cinco por cento) do Valor de Referência do
Contrato da Proposta Vencedora da UMF II. no primeiro ano de
exigência de pagamento, equivalente a R$ 78.689,60 (setenta é oito
mil, seiscentos e oitenta e nove reais e sessenta centavos);

Percentual de 10% (dez por cento) do Valor de Referência do
Contrato da Proposta Vencedora da UMPF Il, no segundo ano de
exigência de pagamento, equivalente a R$ 157.379,21 (cento e
cinquenta e sete mil, trezentos e setenta e nove reais e vinte e um
centavos);

Percentual de 15% (quinze por cento) do Valor de Referência do
Contrato da Proposta Vencedora da UMF II, no terceiro ano de
exigência de pagamento, equivalente a R$ 236.068,81 (duzentos e
trinta e seis mil, sessenta e oito reais e oitenta e um centavos);

5.4.4.4. Percentual de 30% (trinta por cento) do Valor de Referência do
Contrato da Proposta Vencedora da UMF II, a partir do quarto ano
de exigência de pagamento até o término do contrato, equivalente a
R$ 472.137,62 (quatrocentos e setenta e dois mil, cento e trinta e sete
reais e sessenta e dois centavos).

. O CONCESSIONÁRIO poderá deixar de fazer o pagamento do valor minimo
anual nas hipóteses de caso fortuito e força maior que inviabilizem a
exploração florestal, mediante a comprovação dos fatos e a autorização
expressa do Instituto de Desenvolvimento Florestal do Estado do Pará.

Subcláusula 5.7 — Bens reversíveis

São considerados bens reversíveis, que retornarão ao titular da floresta pública após a
extinção da concessão sem qualquer espécie de indenização:

Il. A demarcação da UMF;

H. A infraestrutura de acesso e sinalização;

HI. Infraestrutura permanente do manejo florestal, tais como estradas secundárias,
trilhas de arraste e pátios de estocagem;

IV. Parcelas permanentes e unidades amostrais de pesquisa, em toda base de dados
gerados em pesquisas nelas realizadas;

Floresta Estadual do Pary
Contrato de concessão florestal referente à UMF 1 - Concessionária Madeireira Segredo Lida EPP
Página & de 7% )
Institudo de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

V. Plano de Manejo Florestal Sustentável da área, planos operacionais anuais e toda

base de dados associados;

VI. As cercas, os aceiros e as porteiras;

VII. As construções e instalações permanentes:

VIT. As pontes e passagens de nível;

IX. A infraestrutura de geração e transmissão de eletricidade e de comunicação

instalada durante a execução do contrato, incluindo postes, linhas de transmissão

e antenas,

X. Posto de controle.

a) Não são considerados bens reversíveis as máquinas e os equipamentos
utilizados no desempenho das atividades econômicas do
CONCESSIONÁRIO, bem como os equipamentos móveis de
comunicação e geradores portáteis de energia.

b) Não será indenizada benfeitoria decorrente de obrigação contratual
assumida pelo CONC ESSIONÁRIO ou que gere direito a bonificação ao
CONCESSIONÁRIO.

Cláusula 6º- DA FORMA DE PAGAMENTO

O CONCESSIONÁRIO recolherá, na forma da subcláusula 4.2.4.3 € 4.4 deste contrato,

parcelas mensais referentes ao montante de produtos madeireiros e não madeireiros
explorados.

1. O pagamento das parcelas mensais mencionado nesta cláusula será realizado até

o 30º (trigésimo) dia de cada mês subsequente áquele em que se deu a emissão
dos documentos de guias florestais ou documento comprobatório da
comercialização dos produtos.

O preenchimento, a geração e o pagamento do Documento de Arrecadação
Estadual (DAE) são de responsabilidade do CONCESSIONÁRIO.

- O Instituto de Desenvolvimento Florestal do Estado do Pará informará
mensalmente em seu sítio na rede mundial de computadores o valor à ser pago
pelo CONCESSIONÁRIO, mediante demonstrativo de produção florestal,
bonificação, compensação, atualizações e eventuais sanções.

IV. A informação a que se refere o inciso Ill será comunicada ao
CONCESSIONÁRIO por meio de demonstrativo detalhado de saldos e débitos,
pelo Instituto de Desenvolvimento Florestal do Estado do Pará, até o 10º
(décimo) dia útil do mês subsequente àquele em que se deu a emissão dos
documentos de guias florestais ou documento comprobatório da comercialização
de produtos.

Flóresta Estadual do Par
Contrato de concessão floresta! referente à UMF I1 Concessionária Madeireira Segredo,
Página 9 de 7%

V. O volume de madeira abatido e não transportado será mensurado após o início
do periodo de embargo.

VI. O valor referente ao volume a que se refere o inciso V será cobrado em parcela
única em até 30 (trinta) dias após o Instituto de Desenvolvimento Florestal do
Estado do Pará informar ao CONCESSIONÁRIO o valor devido, estando este
vinculado à volumetria autorizada na AUTEF do ano vigente, não ultrapassando
a data de validade do Cadastro de Exploradores e Consumidores de Produtos
Florestais do Estado do Pará - CEPROF/PA.

VIL Os procedimentos relativos ao pagamento pela exploração de serviços serão
estabelecidos em diretriz a ser editada pelo Instituto de Desenvolvimento
Florestal do Estado do Pará.

Cláusula 7º - DA SANÇÃO POR ATRASO NO PAGAMENTO DO PREÇO

No caso de atraso no pagamento mensal, os valores devidos serão atualizados de acordo
com base de cálculo da Secretária Estadual de Fazenda (SEFA) na geração do
Documento de Arrecadação Estadual (DAE). O Instituto de Desenvolvimento Florestal
do Estado do Pará disponibilizará em seu sítio, na Rede Mundial de Computadores,
documento de orientação para pagamentos.

Subcláusula 7.1 — Cronograma de parcelas em atraso

Havendo parcela em atraso, os pagamentos efetuados serão utilizados para a quitação do
débito, na ordem cronológica de vencimento, do mais antigo para o mais atual,
incluidos os juros, multas e atualizações monetárias correspondentes, de acordo com
base de cálculo da Secretária Estadual de Fazenda (SEFA).

Subclâusula 7.2 - Limite de inadimplência

O limite máximo de inadimplência admitido por este contrato é de três parcelas
mensais. O vencimento do prazo de pagamento da terceira parcela inadimplida
acarretará a suspensão do Cadastro de Exploradores e Consumidores de Produtos
Florestais - CEPROF/PA, sem prejuízo da continuidade da contagem do prazo de
vigência a que se refere a cláusula 34,

a) Qualquer valor inadimplido relativo a mais de três parcelas mensais de
pagamento ensejará a suspensão automática deste contrato.

b) Após o início do período de embargo, o CONCESSIONÁRIO terá até três
meses para a quitação de todos os débitos do ano anterior. O vencimento
desse prazo acarretará na suspensão do contrato.

c) Em caso de suspensão, o contrato somente será revalidado mediante o
pagamento integral de todos os débitos e sanções devidas.

Floresta Estadual do Paru
Contrato de concessão Morestal referente à UME 1 — Concessionária Madeireira Segredo Lida EPP
Página 10 de 78

Cláusula 8º - REAJUSTE E REVISÃO DO PREÇO

Todos os preços e valores estabelecidos no contrato de concessão florestal serão
corrigidos anualmente, no 1º (primeiro) dia útil após o periodo de embargo da primeira
exploração florestal, pelo Índice Nacional de Preços ao Consumidor Amplo
(PCA/IBGE), por meio de apostilamento a ser publicado no sitio, na rede mundial de
computadores, do Instituto de Desenvolvimento Florestal do Estado do Pará.

a) O reajuste anual dos valores ofertados para o Indicador A2 da proposta técnica
seguirá 0 índice expresso no caput desta cláusula.

Subcláusula 8.1 — Revisão do contrato

A revisão dos preços do contrato será admitida nos casos permitidos em lei. O pedido
será de iniciativa do interessado, que o encaminhará para análise do Instituto de
Desenvolvimento Florestal do Estado do Pará.

Cláusula 9º - DA BONIFICAÇÃO

São indicadores bonificadores:

I. Redução de danos à floresta remanescente durante a exploração florestal;

Il. Geração de empregos pela concessão florestal;

« Grau de processamento local do produto;

- Implementação de programas de conservação da fauna na Unidade de Manejo
Florestal;

- Apoio e participação em projetos de pesquisa;

- Recuperação de áreas degradadas;

VII. Implantação e manutenção de sistemas de gestão e desempenho de qualidade
socioambiental;

VIII. Aproveitamento da biomassa explorada;

IX. Diversidade de serviços explorados na unidade de manejo florestal;

X. Aplicação de enriquecimento com espécies nativas com tratamento de
silvicultura pós-colheita.

Subeláusula 9.1 — Descontos aplicáveis

O CONCESSIONÁRIO poderá obter, durante a execução do contrato, descontos no
preço a ser pago pelos produtos e serviços explorados se atingir níveis de desempenho
equivalentes ou superiores aos parâmetros estabelecidos para os indicadores de
bonificação do Anexo 4 deste contrato.

Floresta Estadus! do Paru
Contrato de concessão florestal referente à UMF H - Concessionária Madeyreira Segredo Ja
Página 1 de 78

a) Os descontos, cujos percentuais encontram-se expostos no Anexo 4 deste
contrato, poderão ser cumulativos, limitados ao percentual de 30% (trinta
por cento).

b) Os descontos percentuais de cada bonificador estabelecidos no Anexo 4

deste contrato serão aplicados sobre o valor de referência do contrato.

c) A aplicação do desconto não resultará em valor inferior ao preço mínimo
do edital, definido no item 5.3 deste contrato é corrigido de acordo com a
cláusula oitava deste contrato.

d) O CONCESSIONÁRIO não terá direito a qualquer desconto por cumprir
os níveis de desempenho inferiores ou equivalentes aos parâmetros
estabelecidos no edital, no contrato ou em sua proposta.

e) O percentual de bonificação outorgado será aplicado sobre o valor ofertado
do contrato até o limite minimo definido no item e desta subcláusula.

Subcláusula 9.2 — Aplicação da bonificação

A bonificação será solicitada pelo CONCESSIONÁRIO mediante relatório anual sobre
a gestão dos recursos florestais, considerando o desempenho atingido. A análise de
desempenho dos indicadores passiveis de gerar bonificação será realizada anualmente, à
partir do prazo estabelecido na parametrização de cada indicador, definido no Anexo 4
deste contrato, com referência na data de assinatura do contrato de concessão florestal.

a) Será considerado o desempenho atingido a partir do ano estabelecido para
O início da apuração de cada indicador, conforme fichas de parametrização
do Anexo 4 deste contrato.

b) Para ter direito à bonificação, o CONCESSIONÁRIO entregará solicitação
fundamentada, comprovando que os níveis de desempenho exigidos para
bonificação foram atingidos.

c) A conferência das informações apresentadas pelo CONCESSIONÁRIO e à
avaliação do desempenho serão procedidas pelo Instituto de
Desenvolvimento Florestal do Estado do Pará, que realizará as verificações
necessárias para fundamentar a decisão sobre a bonificação.

dj A concessão de bonificação será efetuada por meio de ato formal
fundamentado por parte do Instituto de Desenvolvimento Florestal do
Estado do Pará.

Subcláusula 9.3 — Prazo e forma de aplicação da bonificação

O desconto decorrente da bonificação será aplicado por um ano a partir da data de
assinatura do ato formal de concessão da bonificação, previsto na alínea d da
subcláusula 9.2,

Fioresta Estadual do Paru
Contrato de concessão Morestal referente à UMF II - Concessionária Madeireira Segredo,
Página 12 de 78

8 Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLO;

ay Somente serão contabilizados para bonificação os indicadores que, no mês
relativo à cobrança dos valores mensais, estiverem com seu ato formal de
cessão dentro do prazo de vigência.

b) Na hipótese de o percentual da bonificação ultrapassar o limite mínimo
estabelecido na subcláusula 9.1, alínea c, serão aplicados os percentuais
dos bonificadores vigentes, na ordem do que possuir data de cessão mais
antiga até o de data mais recente, até o limite do preço mínimo
estabelecido no edital de licitação 002/2011.

Cláusula 10º - DO CUMPRIMENTO DA PROPOSTA TÉCNICA

São indicadores de desempenho para avaliação da proposta técnica;

1. Redução de danos à floresta remanescente durante a exploração florestal;

H. Investimento em infraestrutura e serviços para comunidade local;

HI. Geração de empregos pela concessão florestal;

IV, Diversidade de produtos explorados na UMF:

V. Diversidade de espécies exploradas na UMF;

VI. Grau de processamento local do produto.

Subeláusula 10.1 — Do cumprimento dos indicadores

A avaliação e verificação dos indicadores classificatórios seguirão norma a ser editada
pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

Cláusula 11º - DAS OBRIGAÇÕES DO CONCESSIONÁRIO

São obrigações do CONCESSIONÁRIO:

1. Cumprir e fazer cumprir os termos do edital de licitação, da proposta vencedora,
as regras de exploração de produtos e serviços e as cláusulas contratuais da
concessão, bem como manter, durante toda a execução do contrato, todas as
condições de habilitação e qualificação exigidas na licitação em compatibilidade
com as obrigações assumidas;

Cumprir e fazer cumprir as normas de manejo florestal, elaborar. executar é
monitorar a execução do PMES, conforme previsto nas normas técnicas
aplicáveis e especificações do contrato;

- Cumprir as normas do Plano de Manejo da Unidade de Conservação, assim
como as diretrizes estabelecidas por seu órgão gestor;

Floresta Estacuai do Par
Contrato de concessão florestal reterente à UMF HU - Concessionária Madeireira Segredo Lida EPP
Página 13 de 76

Iv. Buscar o uso múltiplo da floresta, nos limites contratualmente definidos é
observadas as restrições aplicáveis às áreas de preservação permanente e as
demais e recolher ao Instituto de Desenvolvimento Florestal do Estado do Pará
os valores devidos nos termos e prazos previstos neste contrato;

(4) Apresentar as certidões, atos de registro, autorizações, provas de inscrição em
> cadastros de contribuintes, provas de regularidade fiscal, provas de situação
regular no cumprimento dos encargos sociais instituídos por lei, inscrições em
entidades ou associações profissionais e quaisquer outros documentos ou
atestados semelhantes, inclusive certidões de litígios relativos a possíveis débitos
registrados, em originais ou cópias autenticadas, quando solicitado pelo Instituto
de Desenvolvimento Florestal do Estado do Pará;

- Recrutar e contratar, diretamente ou por qualquer outra forma, por sua conta €
risco, mão de obra necessária para a execução deste contrato, observando o que
dispõe a legislação trabalhista e previdenciária brasileira, responsabilizando-se
exclusiva e integralmente pelo recolhimento e pagamento de contribuições
sociais, trabalhistas, previdenciárias e demais encargos e adicionais pertinentes,
devidos a qualquer titulo, na forma da lei:

VII. Assegurar a seus empregados, quando em serviço na UMF, diretamente ou por
meio de terceiros, alimentação e alojamentos, em quantidade, qualidade e
condições de higiene razoáveis, assim como segurança é assistência de saúde,
observada a legislação aplicável;

VIII, Executar diretamente, contratar ou, de outra maneira, obter, por sua conta e
risca, todos os serviços necessários ao cumprimento deste contrato, respeitadas
sempre as disposições da legislação brasileira em vigor e os termos deste
contrato;

- Impor a todos os seus contratados e fornecedores de bens e serviços as
disposições deste contrato e da legislação brasileira aplicável, em especial
aquelas referentes a pessoal, proteção ao consumidor € ao meio ambiente,
verificando seu cumprimento;

Evitar ações ou omissões passíveis de gerar danos ao ecossistema ou a qualquer
de seus elementos, adotando todas as medidas necessárias para a conservação
dos recursos naturais, em estrito cumprimento ao PMES;

Aplicar técnicas de planejamento florestal, de estradas e pátios, de seleção de
corte, abate e arraste que minimizem os impactos ambientais da atividade de
manejo florestal, em conformidade com a legislação vigente, as normas do
Instituto de Desenvolvimento Florestal do Estado do Pará e as prescrições do
bom manejo;

XII. Assumir responsabilidade integral e objetiva por todos os danos e prejuízos ao
meio ambiente, a terceiros e ao Estado que resultarem, direta ou indiretamente,
de suas ações ou omissões na execução do PMES; ou por ações em desacordo
com as normas cabíveis, bem como da remoção de bens nos termos deste
contrato, quanto à devolução da UMF objeto de concessão florestal, obrigando-

Floresta Estadual do Paru - “
Contrato de cuncessão florestal referente à UMF IF — Concessionária Madeireira Segredo Liga EPP o
Página 14 de 78 AS

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

se a repará-los e a indenizar o Estado por toda e qualquer ação, recurso,
demanda ou impugnação judiciais, juízo arbitral, auditoria, inspeção,
investigação ou controvérsia de qualquer espécie, por quaisquer indenizações,
compensações, punições, multas ou penalidades de qualquer natureza,
relacionados ou decorrentes de eventuais danos e prejuizos;

XIII. Recuperar as áreas degradadas quando identificado o nexo de causalidade entre
suas ações ou omissões e os danos ocorridos, independentemente de culpa ou
dolo, sem prejuizo das responsabilidades contratuais, administrativas, civis ou
penais;

XIV. Enviar ao Instituto de Desenvolvimento Florestal do Estado do Pará os
seguintes documentos:

a) O relatório de produção mensal, na forma da subcláusula 22.1 deste
contrato, em meio eletrônico e impresso, com cópias anexas dos
Documentos de Guia Florestal (GF) emitidos no período;

bjO PMES, suas alterações, e os Planos Operacionais Anuais (POAs)
aprovados pelo Órgão Licenciador é relatório descrevendo as atividades
desenvolvidas pelo CONCESSIONÁRIO, ou documento equivalente. e
todos os documentos de licenciamento de órgãos ambientais, conforme
normas relativas ao manejo florestal, em meio eletrônico;

c) Apresentar anualmente a documentação que comprova a manutenção das
condições de habilitação e o cumprimento dos indicadores classificatórios
e da proposta técnica;

d) Assegurar amplo e irrestrito acesso do Instituto de Desenvolvimento
Florestal do Estado do Pará às informações de produção florestal para fins
de fiscalização do cumprimento deste contrato, inclusive aquelas
referentes à venda dos produtos florestais;

XV, Remover, por sua conta exclusiva, os equipamentos e bens que não sejam
objeto de reversão, quando da extinção deste contrato, na forma prevista na
subcláusula 21.1.4 deste contrato;

XVI. Respeitar o periodo de embargo previsto na cláusula 13º (décima-terceira)
deste contrato;

XVIL Fomecer aos seus funcionários transporte regular entre a UMF explorada c as
sedes dos municípios onde está localizada a UMF em regime de concessão:

XVIII. Manter, na UMPF, preposto aprovado pela Administração, durante a execução
do objeto, para representá-lo sempre que for necessário;

XIX. Manter os funcionários em atividade na concessão florestal devidamente
uniformizados e identificados;

7 Rs
Floresta Estadual do Paru ) (PN

Contrato de concessão Norestal referente à UME 1! - Concessionária Madeireira Segredo Lida FPP fo)
Página IS de 78 4 , eu

Instituto de Desenvolvimento Florestal du Estado do Pará - IDEFLOR Ç EL
AS

o 5)
p
dl

XX. Propor e submeter à aprovação do Instituto de Desenvolvimento Florestal d Pás
Estado do Pará as regras de acesso à UMF previstas na subeláusula 1.2;

XXI. Propor e submeter a aprovação do Instituto de Desenvolvimento Florestal do
Estado do Pará a definição de material, forma e métodos de execução de
piqueteamento prevista na subeláusula 3.2:

XXI. Informar imediatamente à autoridade competente ações ou omissões próprias
ou de terceiros ou fatos que acarretem danos ao ecossistema, a qualquer de
seus elementos ou às comunidades locais;

XXIIT. Executar as atividades necessárias à manutenção da UMF e da infraestrutura,
zelar pela integridade dos bens e benfeitorias vinculados à UMF concedida e
realizar as benfeitorias necessárias na UMF;

XXIV. Comercializar o produto ou serviço florestal auferido do manejo;
XXV. Planejar e executar medidas de prevenção e controle de incêndios;
XXVI. Manter atualizado o inventário e o registro dos bens vinculados à concessão;

XXVII Permitir amplo e irrestrito acesso aos encarregados da fiscalização,
monitoramento, auditoria e representantes do órgão gestor da Unidade de
Conservação e do Instituto de Desenvolvimento Florestal do Estado do Pará,
a qualquer momento, às obras, aos equipamentos, às operações florestais é
às instalações da UMF, bem como à documentação necessária para o
exercício da fiscalização;

XXVIII. Realizar os investimentos ambientais e sociais definidos na proposta
técnica;

XXIX. Implantar sistema de parcelas permanentes, conforme intensidade
estabelecida no edital de licitação e norma do Instituto de Desenvolvimento
Florestal do Estado do Pará;

. Incluir no PMFS referência às Áreas de Reserva Absoluta, as quais não
poderão ser objeto de qualquer tipo de exploração econômica, conforme
previsto na Lei de Gestão de Florestas Públicas nº 11.284/2006, em seu Art.
nº 32;

XXXI. Quando da eventual substituição do responsável técnico, apresentar ao
Instituto de Desenvolvimento Florestal do Estado do Pará a prova de
inscrição ou registro do engenheiro florestal responsável técnico no Conselho
Regional de Engenharia, Arquitetura e Agronomia (Crea) e comprovar
vínculo profissional mediante a apresentação de cópia da carteira de trabalho
(CTPS) da qual conste o CONCESSIONÁRIO como contratante, do contrato
social do CONCESSIONÁRIO do qual conste o profissional como sócio, do
contrato de trabalho ou de atestado técnico da empresa, devidamente
registrado no Crea, do qual conste o profissional como responsável técnico,
ou, ainda, de declaração de contratação futura do profissional detentor do

Floresta Estadual do Paru
Comtrato de concessão florestal referente à UME 11 - Concessionária Madeireira Segredo Ltda EPP,
Página 16 de 78

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

atestado apresentado, desde que acompanhada de declaração de anuência do
profissional;

XXXII. Construir posto de controle de entrada e saída de veiculos e pessoas da

UMF, conforme projeto arquitetônico aprovado pelo Instituto de
Desenvolvimento Florestal do Estado do Pará e avaliado pelo órgão gestor
da Unidade de Conservação;

XXXIII. Cumprir as resoluções e normas de execução editadas pelo Instituto de

Desenvolvimento Florestal do Estado do Pará relativas à execução do
contrato de concessão florestal,

XXXIV. Bloquear o tráfego em estradas secundárias durante o periodo de embargo;

XXXV. Propor medidas de vigilância e controle compatíveis com o tamanho e as

ameaças à UMF concedida;

XXXVI. Respeitar a legislação referente à proteção do patrimônio histórico e

arqueológico;

XXXVIL Prever na elaboração do PMFS medidas para a identificação, proteção e

salvamento de artefatos arqueológicos que por ventura forem localizados
nas unidades de manejo florestal.

Cláusula 12 - DAS OBRIGAÇÕES DA CONCEDENTE

A CONCEDENTE obrigar-se-á a:

I

Exercer a atividade normativa, o controle, a gestão € a fiscalização da execução
deste contrato;

Aplicar as penalidades previstas neste contrato, quando for o caso;

. Dirimir, no âmbito administrativo, as divergências entre o CONCESSIONÁRIO,
produtores independentes e comunidades locais, na forma descrita neste
contrato;

VE.

. Controlar e cobrar do CONCESSIONÁRIO o cumprimento das obrigações

fixadas neste contrato;
Cobrar e verificar o pagamento dos preços fixados neste contrato;

Acompanhar € intervir na execução do PMES, nos casos e condições previstas
na Lei 11.284/2006;

VII. Fixar e aplicar as penalidades administrativas e contratuais impostas ao

CONCESSIONÁRIO, sem prejuizo das atribuições dos órgãos do Sistema
Nacional do Meio Ambiente (SISNAMA), responsáveis pelo controle e
fiscalização ambiental;

Floresta Estadual do Par
Contrato de concessão florestal referente à UMF Il - Concessionária Madeireira Segredo Luts
Página 17 de 78

[6] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

VII. Avaliar a necessidade de suspensão ou de extinção deste contrato, nos casos
nele previstos;

IX. Disciplinar o acesso à UMF, na forma da subcláusula 1.2 deste contrato;

X. Disponibilizar, sem ônus para o CONCESSIONÁRIO, aplicativos especificos
para o processamento e a análise de dados de parcelas permanentes.

Subcláusula 12.1 — Responsabilidade pela gestão do contrato

O Instituto de Desenvolvimento Florestal do Estado do Pará, nos termos do art, 2º, II,
da Lei Estadual 6.963/2007, é o responsável pela gestão deste contrato.

Subcláusula 12.2 — Acesso à UMF para fiscalização e monitoramento das atividades

Os órgãos responsáveis pela fiscalização da floresta pública ou pelo monitoramento das
atividades direta ou indiretamente objeto deste contrato terão livre acesso à UMF, a
qualquer tempo, inclusive sem aviso prévio.

a) Quando em exercício do direito previsto nesta subcláusula, os servidores,
funcionários ou representantes do Instituto de Desenvolvimento Florestal
do Estado do Pará e do Orgão Fiscalizador estarão devidamente
identificados.

b) A fiscalização por qualquer ente público não exime nem diminui as
responsabilidades do CONCESSIONÁRIO quanto à observação das regras
previstas neste contrato e na legislação brasileira,

Cláusula 13 — DO PERÍODO DE EMBARGO DAS ATIVIDADES DE
EXPLORAÇÃO

Serão suspensas as atividades de exploração florestal de madeira e de material lenhoso
residual da exploração, incluindo o corte e o arraste, no período de 15 de dezembro a 15
de maio de cada ano.

a) O periodo de suspensão da exploração poderá ser revisto mediante
justificativa técnica do CONCESSIONÁRIO e aprovação do Instituto de
Desenvolvimento Florestal do Estado do Pará.

Subelâusula 13.1 — Permissões durante o período de embargo

Durante o período de embargo, serão admitidas apenas as atividades pré-exploratórias, e
em caráter excepcional será admitido o transporte para a retirada de madeira da floresta
a partir de toras estocadas em pátios secundários de concentração de matéria-prima,
localizados na margem das estradas principais, conforme norma a ser editada pelo
Instituto de Desenvolvimento Florestal do Estado do Pará.

13.1.1. A retirada da madeira durante o periodo de inverno, conforme o caput
desta cláusula estará condicionada à autorização prévia do Instituto de
Desenvolvimento Florestal do Estado do Pará e anuência do Orgão

Floresta Estadual da Panu
Contrato de concessão floresta! referente à UMF 11 - Concessionária Madeiteira Segredo
Página TR de 7%

[6] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Gestor da Unidade de Conservação, mediante apresentação de proposta
técnica detalhando a operação e as medidas mitigadoras e corretivas a
serem aplicadas para correta manutenção das estradas utilizadas dentro e
fora das UMES.

Cláusula 14 — DOS PRAZOS PARA O INÍCIO DAS ATIVIDADES DO
CONCESSIONARIO

Os prazos máximos para o CONCESSIONÁRIO iniciar as atividades relacionadas a
este contrato são os seguintes:

1 O PMFS será protocolizado no órgão competente em até 12 (doze) meses após a
assinatura deste contrato;

O início das atividades de exploração de produtos acontecerá em até 24 (vinte e
quatro) meses após a assinatura do contrato.

a) Quando o termo final desse prazo ocorrer durante o periodo de embargo
previsto na cláusula 13º, o início da atividade de exploração será no
máximo 60 (sessenta dias) dias após o final do período de embargo;

b) Os prazos definidos na cláusula 14º somente serão revistos mediante
comprovação por parte do CONCESSIONÁRIO e aprovação por parte do
Instituto de Desenvolvimento Florestal do Estado do Pará de que o atraso
ocorreu em razão de caso fortuito ou motivo de força maior;

c) Considera-se, para fins deste contrato, como início das atividades de
exploração, a derrubada e arraste de forma continua.

Cláusula 15 - DOS CUSTOS E RISCOS RELACIONADOS À EXECUÇÃO DO
CONTRATO

O CONCESSIONÁRIO assumirá, sempre, em caráter exclusivo, todos os custos e
riscos relacionados com as obrigações assumidas neste contrato, arcando com todos os
prejuizos, quer diretos ou por intermédio de terceiros, no periodo de vigência deste
contrato, sem direito a qualquer pagamento, reembolso ou indenização, caso à
exploração de recursos florestais seja insuficiente para a recuperação dos investimentos
realizados e o reembolso das despesas.

Cláusula 16 — DAS GARANTIAS FINANCEIRAS E SUAS MODALIDADES

Para garantir o fiel cumprimento das obrigações contratualmente assumidas, o
CONCESSIONÁRIO prestou, no ato de assinatura do contrato, garantia no valor de R$
393.448,02” (trezentos e noventa e três mil, quatrocentos e quarenta e oito reais e dois
centavos) na forma de seguro-garantia',

25% do valor de Proposta de Preço que apresentou. equivalente ao potencial econômico de um ano de exploração dos direitos
outorgados pelu presente concessão florestal, acrescida dos custos do edisal.

A aceitabilidade da garantia está condicionada às condições do Anexo 14 do edital de licitação (102/2011 pura concessão ma
Floresta Estadual do Paru

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF II - Concessionária Madeireira Segredo Lyá

Página [9 de 7% SM

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFL

Subcláusula 16.1 — Regras da garantia

A devolução, a recomposição, a execução do valor, a atualização e a substituição da
garantia são reguladas nos termos do Anexo 7 deste contrato.

Subeláusula 16.2 — Cobertura dos riscos

A partir da primeira renovação, após o 12º mês da assinatura do contrato, a garantia
prestada na modalidade de seguro-garantia deverá abranger os eventuais danos causados
ao meio ambiente, ao erário e a terceiros, ocorridos na área objeto deste contrato em
virtude da atividade executada, até o limite da quantia prestada.

Subeláusula 16.3 — Da recomposição da garantia

O prazo a que se refere o item 6 do anexo 14 do edital de licitação 002/2011 poderá ser
prorrogado. por uma vez, por igual período, mediante requerimento justificado do
CONCESSIONÁRIO, que será decidido pelo Instituto de Desenvolvimento Florestal do
Estado do Pará no prazo de 05 (cinco) dias úteis,

Cláusula 17 - DAS BENFEITORIAS

As benfeitorias permanentes reverterão sem ônus ao titular da área ao final do contrato
de concessão.

Subcláusula 17.1 — Indenização por benfeitorias de interesse público

As benfeitorias permanentes realizadas pelo CONCESSIONÁRIO poderão ser
descontadas dos valores devidos ao Instituto de Desenvolvimento Florestal do Estado
do Pará, desde que presente o interesse público e sua realização tenham sido autorizados
prévia e formalmente pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

a) Não serão indenizadas quaisquer benfeitorias que sejam decorrentes de
obrigação contratual assumida pelo CONCESSIONÁRIO ou que gerem
direito a bonificação ao CONCESSIONÁRIO.

Cláusula 18 — DA RESPONSABILIDADE PELOS DANOS E RISCOS
RELACIONADOS À EXECUÇÃO DO CONTRATO

O CONCESSIONÁRIO será o único responsável civilmente pelos seus atos, os de seus
prepostos e subcontratados, bem como pela reparação de danos excedentes aos previstos
no contrato c na execução do PMFS, independentemente da existência de culpa,
devendo ressarcir o Estado dos ônus que esta venha à ter em consequência de eventuais
demandas motivadas por atos de responsabilidade do CONCESSIONÁRIO.

Subcláusula 18.1 — Reparação de danos e prejuízos

O CONCESSIONÁRIO é obrigado a reparar todos os danos e prejuizos, originados por
sua ação ou omissão, ao meio ambiente, ao Estado ou a terceiros e ainda à indenizar o
Estado por toda e qualquer ação. recurso, demanda ou impugnação judiciais, juizo
arbitral, auditoria, inspeção, investigação ou controvérsia, indenizações, compensações,

Floresta Estadual do Pau
Contrata de concessão florestal referente à UMF 1 Concessionária Madeireira Segredo
Página 20 de 7%

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

punições, multas ou penalidades de qualquer natureza, relacionados ou decorrentes de
tais danos e prejuizos.

Cláusula 19 - DA SUSPENSÃO DAS ATIVIDADES EXECUTADAS

Em caso de descumprimento dos critérios técnicos ou do não pagamento dos preços
florestais, além de outras sanções cabíveis, 0 Instituto de Desenvolvimento Florestal do
Estado do Pará poderá determinar a imediata suspensão da execução das atividades
desenvolvidas em desacordo com o contrato de concessão e determinar a imediata
correção das irregularidades identificadas, nos termos do art. 30, $ 2º. da Lei
11.284/2006.

Subcláusula 19.1 - Cumprimento das obrigações contratuais

A suspensão de que trata esta cláusula não isenta o CONCESSIONÁRIO do
cumprimento das demais obrigações contratuais.

Cláusula 20 - DAS SANÇÕES ADMINISTRATIVAS

No caso de descumprimento, por parte do CONCESSIONÁRIO, de qualquer uma das
obrigações estabelecidas neste contrato, aplicar-se-ão as seguintes sanções
administrativas, sem prejuizo das responsabilidades cível e criminal:

I. Advertência formal por escrito, com o estabelecimento de prazo para o
cumprimento das obrigações contratuais pendentes:

Multa de até 10% sobre o valor anual da proposta de preço nos casos de
qualquer situação de inexecução parcial ou total das obrigações assumidas;

. Suspensão temporária da execução do contrato até o cumprimento da cláusula;

/, Suspensão temporária de participação em licitação e impedimento de contratar
com a Administração por prazo não superior a 2 (dois) anos;

Declaração de inidoncidade para licitar ou contratar com a Administração
Pública enquanto perdurarem os motivos determinantes da punição ou até que
seja promovida a reabilitação, na forma da lei.

a) As sanções poderão ser aplicadas de forma independente ou cumulativa,
facultada a defesa prévia do interessado no prazo de 10 (dez) dias úteis,
contados a partir da data em que tomar ciência.

b)O desatendimento, pelo (CONCESSIONÁRIO, das solicitações,
notificações e determinações da fiscalização implicará a aplicação das
penalidades previstas neste contrato e nas normas citadas.

e) O valor das multas aplicadas ao CONCESSIONÁRIO e não recolhido será
descontado da garantia de que trata a cláusula 162 e, se não for suficiente, a
diferença será cobrada na forma da legislação em vigor.

Floresta Estadual do Para A
Contrato de concessão Hlorestal referente à UME 1 — Concessionária Madeireira Scgredg -Afi'BPP
Página 21 de 78 ) |

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

d) Compete ao CONCESSIONÁRIO enviar ao Instituto de Desenvolvimento
Florestal do Estado do Pará justificativa fundamentada quando alegar
descumprimento contratual supostamente decorrente de caso fortuito ou
força maior.

Subcláusula 20.1 — Sanções por informação falsa ou enganosa

A elaboração ou apresentação, na concessão florestal, de estudo, laudo ou relatório
ambiental total ou parcialmente falso ou enganoso, mesmo por omissão, implicará
aplicação das sanções administrativas, sem prejuizo da apuração de responsabilidade
penal nos termos do art. 69-A da Lei 9.605, de 12 de fevereiro de 1998.

Cláusula 21- DAS CONDIÇÕES DE EXTINÇÃO DO CONTRATO DE
CONCESSÃO

Extingue-se a concessão florestal por qualquer das seguintes causas:
Esgotamento do prazo contratual;
Rescisão;
- Anulação;

. Falência ou extinção do CONCESSIONÁRIO e falecimento ou incapacidade do
titular, no caso de empresa individual;

. Desistência e devolução, por opção do CONCESSIONÁRIO, do objeto da
concessão.

Subeláusula 21.1 — Consequências da extinção do contrato

Extinta a concessão, retomam ao titular da floresta pública todos os bens reversíveis,
direitos e privilégios transferidos ao CONCESSIONÁRIO,

21.1.1. A extinção da concessão florestal autoriza, independentemente de notificação
prévia, a ocupação das instalações e a utilização, pelo titular da floresta
pública, de todos os bens reversíveis.

21.1.2. A extinção da concessão pelas causas previstas nos itens II, IV e V da
cláusula 21º autoriza o Instituto de Desenvolvimento Florestal do Estado do
Pará a executar as garantias contratuais, sem prejuizo da responsabilidade
civil por danos ambientais prevista na Lei 6.938/1981.

21.1.3. A devolução de áreas não implicará ônus ao Instituto de Desenvolvimento
Florestal do Estado do Pará nem conferirá ao CONCESSIONÁRIO qualquer
direito de indenização pelos bens reversíveis, os quais passarão à propriedade
do poder concedente.

Floresta Estadual do Paru E ds:
Contrato de concessão Morestal referente à UMF I[- Concessionária Madeireira Segredo-trda LPP fo)
Página 22 de 78 KZ 1
g

: da
Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR R

21.1.4. Em qualquer caso de extinção da concessão, o CONCESSIONÁRIO fará por

sua conta exclusiva, a remoção dos equipamentos e bens que não sejam
objetos de reversão, em até 90 (noventa) dias, ficando obrigado a reparar ou
indenizar os danos decorrentes de suas atividades é praticar os atos de
recuperação ambiental determinados pelos órgãos competentes, sob pena de
sofrer as sanções estabelecidas neste contrato, além de indenizar os custos da
remoção para o Instituto de Desenvolvimento Florestal do Estado do Pará.

Subcláusula 21.2 — Rescisão do contrato pela concedente

A inexecução total ou parcial do contrato acarretará, a critério do Instituto de
Desenvolvimento Florestal do Estado do Pará, a rescisão da concessão, a aplicação das
sanções contratuais e a execução das garantias, sem prejuízo da responsabilidade civil
por danos ambientais prevista na Lei 6.938, de 31 de agosto de 1981, e das devidas
sanções nas esferas administrativa e penal.

LA rescisão da concessão poderá ser efetuada unilateralmente pelo Instituto de
Desenvolvimento Florestal do Estado do Pará quando:

a) O CONCESSIONÁRIO descumprir cláusulas contratuais ou disposições
legais e regulamentares concernentes à concessão;

b) O CONCESSIONÁRIO descumprir o PMFS, de forma que afete
elementos essenciais de proteção do meio ambiente e a sustentabilidade da
atividade;

e) O CONCESSIONÁRIO paralisar a execução do PMES por prazo maior
que o previsto em contrato, ressalvadas as hipóteses decorrentes de caso
fortuito ou força maior ou as que, com anuência do órgão gestor, visem à
proteção ambiental;

d) O CONCESSIONÁRIO descumprir, total ou parcialmente, a obrigação de
pagamento dos preços florestais;

e) O CONCESSIONÁRIO perder as condições econômicas, técnicas ou
operacionais para manter à regular execução do PMES;

f) O CONCESSIONÁRIO não cumprir as penalidades impostas por
infrações, nos devidos prazos;

g) O CONCESSIONÁRIO não atender a notificação do Instituto de
Desenvolvimento Florestal do Estado do Pará para regularizar o exercício
de suas atividades;

h) O CONCESSIONÁRIO for condenado em sentença transitada em julgado
por crime contra o meio ambiente ou à ordem tributária, ou por crime
previdenciário;

i) O CONCESSIONÁRIO submeter trabalhadores a condições degradantes de
trabalho ou análogas à de escravo ou explorar o trabalho infantil;

Floresta Estadual do Pary Á
Contrato de concessão florestal referente à UMF 1 - Concessionária Madeireira SegsegerTida EPP Es A
Página 23 de 7% , (

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLO)

i) O CONCESSIONÁRIO não cumprir, no prazo determinado no ato da
suspensão, as determinações para solucionar as irregularidades
identificadas pelo Instituto de Desenvolvimento Florestal do Estado do
Pará, de acordo com a cláusula 19,

k) Ocorrer fato superveniente de relevante interesse público que justifique a
rescisão, mediante lei autorizativa específica, com indenização de
investimentos vinculados aos bens reversiveis que tenham sido realizados
e ainda não amortizados;

;-
(1) Houver à transferência do controle societário do CONCESSIONÁRIO sem
— prévia anuência do poder concedente.

H. Rescindido este contrato pelo Instituto de Desenvolvimento Florestal do Estado
do Pará, por descumprimento de cláusulas contratuais ou disposições legais e
regulamentares por parte do CONCESSIONÁRIO, em especial as constantes do
art. 78, incisos 1a XIl e XVII, da Lei 8.666/1993, este responderá por perdas e
danos decorrentes de seu inadimplemento, arcando com todas as indenizações.
na forma da lei.

. Rescindido o contrato de concessão florestal, não resultará para o órgão gestor
qualquer espécie de responsabilidade em relação aos encargos, ônus, obrigações
ou compromissos com terceiros ou com empregados do CONCESSIONARIO.

Subeláusula 21.3 — Processo administrativo para rescisão contratual

A rescisão do contrato de concessão florestal será precedida de processo administrativo,
assegurado o direito de ampla defesa e contraditório.

a) Será instaurado processo administrativo de inadimplência somente após a
notificação do CONCESSIONÁRIO e a fixação de prazo para correção
das falhas e transgressões apontadas.

b) Instaurado o processo administrativo e comprovada a inadimplência, a
rescisão será efetuada por ato do poder concedente, sem prejuizo da
aplicação das sanções contratuais, da execução das garantias c da
responsabilidade civil por danos ambientais e das sanções penais e
administrativas,

Subeláusula 21.4 — Rescisão por iniciativa do CONCESSIONÁRIO

O contrato de concessão florestal poderá ser rescindido por iniciativa do
CONCESSIONÁRIO, caso venha a ocorrer o descumprimento das normas contratuais
pelo Instituto de Desenvolvimento Florestal do Estado do Pará, somente mediante ação
judicial especialmente intentada para esse fim, conforme previsto no art. 47 da Lei
11.284/2006.

Floresta Estadual do Paru
Contrato de concessão florestal referente à UME 1 Concesstonánia Madeireira
Página 24 de 78

[6] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Subcláusula 21.5 — Desistência

A desistência é condicionada à aceitação expressa do Instituto de Desenvolvimento
Florestal do Estado do Pará e dependerá de avaliação prévia do órgão competente para
determinar o cumprimento ou não do PMFS, O desistente deve assumir o custo dessa
avaliação e, conforme o caso, as obrigações emergentes.

a) A desistência não desonerará o CONCESSIONÁRIO de suas obrigações
com terceiros.

Cláusula 22 - DA PRESTAÇÃO DE CONTAS E RELATÓRIOS

O CONCESSIONÁRIO assegurará amplo e irrestrito acesso do Instituto de
Desenvolvimento Florestal do Estado do Pará às informações de produção florestal para
fins de fiscalização do cumprimento deste contrato, inclusive aquelas referentes à venda
dos produtos florestais, garantido o sigilo comercial,

a) O recebimento dos documentos mencionados nesta cláusula não implica
qualquer tipo de reconhecimento ou quitação por parte do Instituto de
Desenvolvimento Florestal do Estado do Pará nem exime o
CONCESSIONÁRIO do cumprimento das responsabilidades administrativas
estabelecidas no PMFS.

A fiscalização por qualquer ente público não exime nem diminui a
responsabilidade do CONCESSIONÁRIO quanto à observação das regras
previstas neste contrato e na legislação brasileira.

Subelânsula 22.1 — Prazo para prestação de contas

Até o 5º (quinto) dia útil de cada mês, o CONCESSIONÁRIO enviará ao Instituto de
Desenvolvimento Florestal do Estado do Pará relatório de produção, ainda que relativo
à produção igual a zero, conforme modelo regulamentado pelo Instituto de
Desenvolvimento Florestal do Estado do Pará.

Subcláusula 22.2 - Relatório anual sobre a gestão dos recursos florestais

Anualmente, o CONCESSIONÁRIO enviará ao Instituto de Desenvolvimento Florestal
do Estado do Pará, até 30 (trinta) dias após o início do período de embargo, relatório
sobre a gestão dos recursos florestais relativo ao manejo e à exploração dos produtos e
serviços florestais, de acordo com diretrizes estabelecidas pelo Instituto de
Desenvolvimento Florestal do Estado do Pará.

Subcláusula 22.3 — Plano de Manejo Florestal Sustentável (PMES) e Planos
Operacionais Anuais (POAs).

O CONCESSIONÁRIO enviará ao Instituto de Desenvolvimento Florestal do Estado do
Pará o Plano de Manejo Florestal Sustentável (PMFS), bem como suas alterações, e os
Planos Operacionais Anuais (POAs), em até 15 (quinze) dias após sua aprovação pelo
Orgão licenciador.

Floresta Estadual do Pary
Contrato de concessão florestal referente à UMF 1 Concessionária Madeiréira Sper
Página 25 de 78

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Cláusula 23- DA GESTÃO E SOLUÇÃO DOS CONFLITOS SOCIAIS

O CONCESSIONÁRIO indicará um responsável para identificar e receber eventuais
demandas e reclamações que envolvam a UMF objeto do presente contrato ou
relacionadas direta ou indiretamente à execução do contrato.

Subcláusula 23.1 — Procedimento para encaminhamento de demandas

O procedimento para encaminhamento de demandas obedecerá a diretriz a ser adotada
pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

Cláusula 24 — DAS DIVERGÊNCIAS NA INTERPRETAÇÃO E APLICAÇÃO
DO CONTRATO

Nos casos de divergências na interpretação e na aplicação dos contratos de concessão
florestal, o CONCESSIONÁRIO poderá encaminhar a questão, por escrito, ao Instituto
de Desenvolvimento Florestal do Estado do Pará, que se manifestará em até 10 (dez)
dias úteis.

a) O prazo de manifestação poderá ser prorrogado por igual período, desde que
justificadamente.

Cláusula 25 - DAS AUDITORIAS FLORESTAIS

As UMES serão submetidas a auditorias florestais, de caráter independente, em prazos
não superiores a três anos, a partir da assinatura do contrato.

Subcláusula 25.1 — Entidades de auditoria

As auditorias serão conduzidas por entidades reconhecidas pelo Instituto de
Desenvolvimento Florestal do Estado do Pará, nos termos do art. 3º, XI, da Lei
11.284/2006.

Subcláusula 25.2 — Custos da auditoria

O CONCESSIONÁRIO pagará os custos da auditoria mediante a contratação direta da
entidade auditora reconhecida pelo Instituto de Desenvolvimento Florestal do Estado do
Pará, nos termos do art. 3º, XI, da Lei 11.284/2006.

I Em observância ao disposto no artigo 59, TI, do Decreto 6.063/2007, o
desconto concedido ao CONCESSIONÁRIO, se micro ou pequenas empresas,
será de 80% (oitenta por cento) do valor pago pelo CONCESSIONÁRIO à
auditoria florestal.

Floresta Estadual do Paru Á
Contrato de concessão florestal referente à UMF II - Concessionária Madeireira Segredo Liga-ERP ADO
Página 26 de 7X Dz
+

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLO

Cláusula 26 - DOS SISTEMAS DE RASTREAMENTO E MONITORAMENTO E
CADEIA DE CUSTÓDIA

Subcláusula 26.1 — Sistema de monitoramento e rastreamento

O CONCESSIONÁRIO implantará, até o início da execução do PMFS, sistema de
monitoramento é rastreamento remoto do transporte de produtos Norestais, de acordo
com estipulação do Instituto de Desenvolvimento Florestal do Estado do Pará, que
permita identificar e localizar esses veículos de transporte.

Subcláusula 26.2 — Cadeia de Custódia

O CONCESSIONÁRIO também adotará, desde o início da execução do PMFS, Sistema
de Cadeia de Custódia que permita a identificação individual da origem de cada tora
produzida no PMFS em qualquer etapa desde a floresta até o processamento, de acordo
com diretriz a ser adotada pelo Instituto de Desenvolvimento Florestal do Estado do
Pará.

Cláusula 27 —- DOS CONTRATOS DE FINANCIAMENTO

O CONCESSIONÁRIO poderá oferecer em garantia, em contrato de financiamento, os
direitos emergentes da concessão, nos termos do art. 29 da Lei 11.284/2006, até o limite
equivalente à produção florestal de um ano de acordo com o respectivo Plano
Operacional Anual aprovado pelo órgão ambiental competente.

Subcláusula 27.1 — Limites para garantia

O CONCESSIONÁRIO poderá oferecer em garantia, em contrato de financiamento, os
direitos emergentes da concessão em limite superior ao estabelecido, desde que
expressa e formalmente autorizado pelo Instituto de Desenvolvimento Florestal do
Estado do Pará.

Subcláusula 27.2 — Responsabilidade do Instituto de Desenvolvimento Florestal do
Estado do Pará

O Instituto de Desenvolvimento Florestal do Estado do Pará não possui nenhuma
responsabilidade com relação a contrato de financiamento firmado nesses moldes.

Cláusula 28 - DA COMPATIBILIZAÇÃO COM OUTRAS ATIVIDADES
A UMF objeto deste contrato não inclui nenhuma outra atividade que tenha sido

formalizada pelo Instituto de Desenvolvimento Florestal do Estado do Pará e pelo
Orgão gestor da Floresta Estadual do Paru.

fais

Floresta Estuclual do Pary PA y

Comirato de concessão florestal referente à UMF 1! — Concessionária Madeireira Segredo Lida S, DO
Página 27 de 78 / A

[5] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLO

Subcláusula 28.1 — Informação sobre outras atividades

O CONCESSIONÁRIO informará ao Instituto de Desenvolvimento Florestal do Estado
do Pará toda outra atividade que venha a ser identificada dentro da UMF.

Subclâusula 28.2 — Equilíbrio econômico-financeiro

Qualquer alteração da área florestal objeto deste contrato, será compensada com a
reavaliação do equilíbrio econômico-financeiro deste contrato.

1 O reequilibrio econômico-financeiro deste contrato é condicionado à
apresentação, por parte do CONCESSIONARIO, de estudo
fundamentado demonstrando à natureza e a dimensão do ano.

Cláusula 29 - DOS NOVOS ACESSOS

O estabelecimento de vias de acesso alternativas áquelas já constituídas na área objeto
de concessão será precedido de autorização do Instituto de Desenvolvimento Florestal
do Estado do Pará c Orgão Gestor da Unidade de Conservação. Compete ao
CONCESSIONÁRIO instalar e manter Posto de Controle na respectiva entrada,
garantindo espaço exelusivo na instalação para pessoal dos órgãos públicos municipais,
estaduais e federais em atividade no local e estrutura de comunicação.

Cláusula 30 - DO PATRIMÔNIO HISTÓRICO E CULTURAL

A descoberta de quaisquer elementos de interesse arqueológico ou pré-histórico.
histórico, artístico ou numismático será imediatamente comunicada, pelo
concessionário, ao Instituto do Patrimônio Histórico e Artistico Nacional (IPHAN), ao
Instituto de Desenvolvimento Florestal do Estado do Pará e ao órgão gestor da Unidade
de Conservação.

LO concessionário é responsável pela conservação provisória da coisa descoberta,
a qual deve ser acondicionada e entregue ao Instituto de Desenvolvimento
Florestal do Estado do Pará.

Cláusula 31 - DO VALOR DO CONTRATO

O contrato possui valor estimado anual de R$ 1.573.792,07! (um milhão, quinhentos e
setenta e três mil, setecentos e noventa c dois reais e sete centavos).

* vatorda proposta

Floresta Estaduai do Paru
Contrato de concessão florestal referente à UMF E - Concessionária Madeireira Segredo Lida EP)
Página 26 de 7%

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLORC So EL 7)

Cláusula 32 - DA PUBLICAÇÃO

O Instituto de Desenvolvimento Florestal do Estado do Pará publicará no Diário Oficial
do Estado o extrato deste contrato, de acordo com o parágrafo único do art. 61 da Lei
8.666/1993, ocorrendo a despesa às suas expensas.

Cláusula 33 - DO FORO

Fica eleito o Foro da Justiça Comum Estadual de Belém/PA, para dirimir litígios
oriundos deste contrato, com renúncia expressa das partes a outros, por mais
privilegiados que sejam.

Cláusula 34 — DA VIGÊNCIA, PRORROGAÇÃO E EXTINÇÃO DO
CONTRATO

Este contrato entra em vigor na data de sua assinatura, com vigência por 30 (trinta)
anos, prorrogáveis por mais 5 (cinco) anos, a critério do Instituto de Desenvolvimento
Florestal do Estado do Pará.

E, por estarem de pleno acordo, assinam o presente instrumento contratual em três vias
de igual teor e forma, para um só efeito.

BelémPA,ÃO de aTubre- de 2012.

Ade ADIADA Abner

CONCEDENTE

Testemunhas

“256 0AB)Pa RG. aj21069 - ssp/PA.
E dueos Minute Niedeeca

Fioresiá Estadual do Par
Contrato de concessão florestal referente à UME 1! - Concessionária Madeireira Segredo Lida EPP
Página 29 de 78

Instituto de Desenvolvimento Florestal do Estuda do Pará - IDEFLOR

ANEXOS

- Anexo | Relação das Unidades de Manejo Florestal - UMF

- Anexo2 Orientação para demarcação das UMF na Flota do Paru

- Anexo3 Objeto da Concessão Florestal — Produtos e Serviços

- Anéxo 4 Critérios, indicadores, bonificadores e parâmetros

- Anexo5 Lista de espécies e categorias de valor da FLOTA do Paru
- Anexo 6 Potencial de produção estimado para as UMF

- Anexo 7 Regras para processamento da garantia

- Anexo 8 Lista dos preços oferecidos na proposta do licitante vencedor da UME

- Anexo 9 Lista dos parâmetros de desempenho estabelecidos na proposta vencedora

7

Floresta Estadual do Paruy
Contrato de concessão florestal referente à UMF 11 — Concessionária Madeireira Segredo Luta EPP
Página 30 de 78

Instituto de Desenvolvimento Klorestal do Estado do Pará - IDEFLOR

01

A 2º licitação para concessão em floresta pública no Estado do Pará será
realizada na Floresta Estadual (FLOTA) do Paru, localizada na Calha Norte do Estado
do Pará e que abarca os municípios de Almeirim é Monte Alegre, como consta no Plano
Anual de Outorga Florestal — PAOF 2011. Serão ofertadas 09 (nove) UMES, totalizando
uma área de 434.708,71 ha.

Segue a relação das Unidades de Manejo Florestal - UMF, objeto da concessão

florestal:

Unidade de Mancjo Florestal - UMF

UMF |

UMF IL |
UMF HI 42.249,52
UME IV 44.630,49
UME V 41.954,47
UME VI 41.604,55
UME VII 24.965,52

E UME VII 24.979,10

UME IX 24.341,41
TOTAL 434.708,71

Floresia Estadual do Paru
Cuntisto de concessão Morestal referente à UMF I!— Concessionána Madeireira Segredo Ltda EPP
Página 31 de 74
[5] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLO

ENA RE som FM
Le ao de Bea o Fit do Tc

Floresta Estadual do Pary
Contrato de concessão Nlorestal referente à UMF 1 — Concessionária Madeireira Segredo Ltda
Página 32 de 78

[5] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Mapa de localização das vias de escoamento na Floresta Estadual do Paru

Mapa Logístico de Escoamento - Concessão Florestal da Flota do Paru
= EO Ez

3 SEEN Ear

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF 11 - Concessionária Madeireira Segredo Lida
Página 33 de 78

[5] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Mapa da Unidade de Manejo Florestal II

Bldeflor Unidade de Manejo Florestal 2

Almeirim.

Prainha,

e nos Mapicpros

Clasdificação de Vegetação:
Compoiião DE ses des

Eº="5 Limite Municipal E

PER Morenas Públicas Erstenáio

EEB Presta» Públicos Estaduais

[DD forca Estadual do Para

EE Lie ds UMa par Condo! dean mid

EESIRSSECIEOMA E

Floresta Estadual do Pary
Contrato de concessão florestal referente à UMF 1] - Concessionária Madesreira Segredo Ltda
Página 34 de 78

MEMORIAL DESCRITIVO

UNIDADE DE MANEJO FLORESTAL 2
ÁREA PLANA (ha): 90.115,11
PERIMETRO (Km): 268,55
MUNICÍPIO: Almeirim/PA

DESCRIÇÃO DO PERÍMETRO

Partindo do ponto M-OL definido pela coordenada 9.927.942,41] m Norte e
179.392,64 m Leste, segue-se com distância de 15.000,66 m pela margem direita de um
tributário sem denominação do Rio Paicuru até chegar ao ponto M-02, definido pela
coordenada 9.925.541,04 m Norte e 192.427,71 m Leste, seguindo com distância de
8.717,79 m e azimute plano de 134º43'40" chega-se ao ponto M-U3, definido pela
coordenada 9.919.405,99 m Norte e 198.621,34 m Leste, deste segue-se com distância
de 11.334,52 m pela margem esquerda de um tributário sem denominação do Rio
Paicuru até chegar «o ponto M-O4, definido pela coordenada 9.914.915,13 m Norte e
208.183,84 m Leste, seguindo com — distância de 15.878,46 m e azimute plano de
1171032" chega-se ao ponto M-05, definido pela coordenada 9.907.663,12 m Norte e
222.309,48 m Leste, seguindo com — distância de 2.944,64 m e azimute plano de
15025106" chega-se ao ponto M-06, definido pela coordenada 9.905.091,39 m Norte e
223.743,74 m Leste, seguindo com — distância de 2.005,39 m e azimute plano de
109º09'51" chega-se ao ponto M-07, definido pela coordenada 9.904.433,07 m Norte e
225.638,00 m Leste, deste segue-se com distância de 3.324,45 m pela margem direita
de um Igarapé sem denominação até chegar ao ponto M-08, definido pela coordenada
9.903.404,82 m Norte e 227.875,12 m Leste, seguindo com distância de 903,22 m e
azimute plano de 184º58'13" chega-se ao ponto M-09, definido pela coordenada
9.902.505,00 m Norte e 227.796,87 m Leste, seguindo com distância de 6.744,39 m e
azimute plano de 157º09'06" chega-se ao ponto M-J0, definido pela coordenada
9.896.289,80 m Norte e 230.415,66 m Leste, seguindo com distância de 1.521,00 m e
uzimute plano de 138º50'25" chega-se ao ponto M-11 definido pela coordenada
9.895.144,67 m Norte e 231.416,72 m Leste, deste seguindo com distância de 1.659,32
m pela margem direita de um Igarapé sem denominação até chegar ao ponto M-12,
definido pela coordenada 9.894.149,31 m Norte e 232.568,52 m Leste, seguindo com
distância de 7.127,95 m e azimute plano de 1094705" chega-se ao ponto M-I3,
definido pela coordenada 9.891.736,58 m Norte e 239.275,71 m Leste, deste segue-se
com distância de 1.770,58 m pela margem direita de um Igarapé sem denominação até
a confluência com um tributário sem denominação do Rio Paru, deste segue-se com a
distância de 40.422,32 m pela margem esquerda do referido tributário até a
confluência com tributário secundário sem denominação, deste segue-se com distância
de 1.864,97 m pela margem esquerda do referido tributário até chegar ao ponto M-I4,
definido pela coordenada 9.892.260,78 m Norte e 211.560,90 m Leste, seguindo com
distância de 3.074,93 m e azimute plano de 50º44'26" chega-se ao ponto M-15,
definido pela coordenada 9.894.206,70 m Norte e 213.941,78 m Leste, deste segue-se
com distância de 2.809,59 m pela margem direita de um Igarapé sem denominação até
chegar ao ponto M-16 , definido pela coordenada 9.893.294,82 m Norte e 216.335,88
m Leste, deste segue-se com distância de 1.799,10 m e azimute plano de 16503'24"

r a
Floresta Estadual do Para A No? az
Contrato de concessão Morestal referente à UMF 11 - Concessionária Madeireira Segredo Lida EPP “Ty vigno
Página 35 de 78 N 1%
ú

Instituto de Desenvolvimento Klorestal do Estado do Pará - IDEFLOR]

chega-se ao ponto M-I7, definido pela coordenada 9.891.557,91 m Norte e 216.804,74
m Leste, deste segue-se com distância de 1.830,06 m pela margem direita de um
Igarapé sem denominação até chegar ao ponto M-18, definido pela coordenada
9.890.246,90 m Norte e 217.983,29 m Leste, seguindo com distância de 11.676,80 me
azimute plano de 63º16'57" chega-se ao ponto M-19, definido pela coordenada
9.895.496,70 m Norte e 228.413,40 m Leste, seguindo com distância de 3.004,10 me
azimute plano de 5º19'39" chega-se ao ponto M-20, definido pela coordenada
9.898.487,82 m Norte e 228.692,33 m Leste, seguindo com distância de 6.285,16 me
azimute plano de 342º07'58" chega-se ao ponto M-21, definido pela coordenada
9.904.466,47 m Norte e 226.753,52 m Leste, seguindo com distância de 1.897,70 me
azimute plano de 214º17'54" chega-se ao ponto M-22, definido pela coordenada
9.902.898,68 m Norte e 225.684,11 m Leste, seguindo com distância de 1.989,64 me
azimute plano de 286º14'59" chega-se ao ponto M-23, definido pela coordenada
9.903.455,42 m Norte e 223.773,96 m Leste, seguindo com distância de 3.451,99me
azimute plano de 323º28'03" chega-se ao ponto M-24, definido pela coordenada
9.906.229,16 m Norte e 221.719,06 m Leste, seguindo com distância de 1.287,58 me
azimute plano de 1º53'28" chega-se ao ponto M-25, definido pela coordenada
9.907.516,04 m Norte e 221.761,55 m Leste, seguindo com distância de 51.390,03 me
azimute plano de 271º51'47" chega-se ao ponto M-26, definido pela coordenada
9.909.186,75 m Norte e 170.398,69 m Leste, deste segue-se com distância de 1.690,81
m e azimute plano de 22º10'05" chega-se ao ponto M-27, definido pela coordenada
9.910.753,52 m Norte e 171.034,34 m Leste, deste segue-se com distância de 5.266,50
m pela margem direita de um Igarapé sem denominação até à confluência com um
tributário sem denominação do Rio Paicuru, deste segue-se com distância de 8.892,08
m pela margem esquerda do referido tributário até chegar ao ponto M-28, definido
pela coordenada 9.910.736,43 m Norte e 166.378,66 m Leste, seguindo com distância
de 3.983,84 m e azimute plano de 231º45'28" chega-se ao ponto M-29, definido pela
coordenada 9.908.270,47 m Norte e 163.249,76 m Leste, deste segue-se com distância
de 11.610,07 m pela margem direita de um tributário sem denominação do Rio Paicuru
até a confluência com o Rio Paicuru, deste segue-se com a distância de 3.703,75 m pela
margem direita do referido Rio até chegar ao ponto M-30, definido pela coordenada
9.921.978,51 m Norte e 162.554,88 m Leste, seguindo com distância de 5.097,41! me
azimute plano de 3º03'20” chega-se ao ponto M-31, definido pela coordenada
9.927.069,26 m Norte e 162.826,64 m Leste, seguindo com distância de 16.589,17 me
azimute plano de 86º58'58" chega-se ao ponto M-01, ponto inicial da descrição deste
perimetro. Todas as coordenadas aqui descritas estão georreferenciadas ao Sistema
Geodésico Brasileiro, e encontram-se representadas no Sistema UTM, referenciadas ao
Meridiano Central -SIº, Datum SIRGAS2000 . Todos os azimutes e distâncias, áreas e
perimetros foram calculados no plano de projeção UTM,

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF II - Concessionária Madeireira Segredo Lida EPP
Página 36 de 78

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

ANEXO 2

A demarcação de cada Unidade de Manejo Florestal (UMF) será de
responsabilidade do concessionário. Para à demarcação, é necessária a realização de
transporte de coordenadas, implantação dos marcos de vértice, testemunha, azimutes,
poligonação, bem como a implantação de placas, em conformidade com a localização e
quantitativo definidos pelo Instituto de Desenvolvimento Florestal do Pará e dispostos
na tabela 1.

O prazo máximo para o concessionário realizar toda a demarcação c a
sinalização da UMPF será;
a) 3anos a contar da assinatura do contrato para o concessionário implantar os
marcos de vértice acompanhado dos seus marcos de azimute e testemunho;
b) 4 anos a contar da assinatura do contrato para o concessionário implantar as
placas de sinalização e;
c) 5 anos a contar da assinatura do contrato para o concessionário implantar os
marcos de poligonação.

Nos casos em que o(s) limite(s) da Unidade de Produção Anual (UPA)
coincidirem com o(s) limite(s) da UMF objeto da concessão, será necessário priorizar a
demarcação dessas linhas da UMF antes do início da atividade de exploração da
respectiva UPA, por meio da materialização de todos os marcos e placas dessa linha
limítrofe.

Conforme especificado no Manual de Normas Técnicas para Demarcação de
Florestas Públicas Estaduais do Pará, as placas “Unidade de Manejo Florestal” serão
implantadas ao longo de seu perímetro em locais que se configuram como vias de
acesso (trilhas, caminhos, estradas, rios, córregos, igarapés, etc.) ou com potencial em
razão da proximidade de ocupações. O responsável técnico em campo deverá preferir os
pontos na intersecção dos limites da Unidade de Manejo Florestal com os acessos
terrestres e fluviais.

As linhas secas e limites físicos limítrofes entre UMF's que não apresentaram
placas neste anexo se devem ao fato de não possuirem locais que se configurem como
efetiva ou potencial passagem de pessoas, pois não foram identificadas vias de acesso,
rios navegáveis, ou alguma atividade humana nas proximidades, seja por meio de
imagens de satélite, seja por meio de observação em campo realizada por equipe do
Instituto de Desenvolvimento Florestal do Pará.

No entanto, com o desenvolver das atividades florestais, caso seja identificado
algum local específico que se configure como efetiva ou potencial serão incluídas
placas nos pontos que se configurem como efetiva ou potencial passagem de pessoas e
cuja sinalização não tenha sido inserida neste anexo, como, por exemplo, nas estradas e
vias de acesso a serem construídas para a prática do manejo florestal.

As coordenadas planas aproximadas da tabela estão em metros, na projeção
UTM (fuso 218), datum SAD69. A equipe técnica de implantação deve atentar, em
primeiro lugar, para as observações descritivas na tabela, no intuito de localizar com

Floresta Estadual do Pary
Contrato de concessão Morestal referente à UMF H — Concessionária Madeireira Segredo Lida iPP
Página 37 de 78
Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

maior precisão, o ponto de implantação e direcionar a face impressa da placa, como
base o alvo que a sinalização pretende atingir. Dessa maneira, as coordenadas
fornecidas na tabela, podem não necessariamente, coincidir exatamente com as
descrições textuais indicadas. A colocação das placas deverá incidir com maior precisão
possível sobre os limites da Unidade de Manejo Florestal.

Os serviços de demarcação serão vistoriados pelo Instituto de Desenvolvimento
Florestal do Pará durante a execução e/ou ao término dos trabalhos, os quais deverão ser
observados se foram atendidas as orientações do Manual de Normas Técnicas para
Demarcação em Florestas Públicas Estaduais do Pará. Nos casos de omissão ou
execução em desacordo ao Manual, o CONCESSIONÁRIO será notificado a reparar o
serviço de demarcação.

As placas poderão ser implantadas no interior da Unidade de Manejo Florestal, e
em nenhuma hipótese fora dos limites das UMF"s. As áreas apresentadas para as UMF's
são estimativas e estarão sujeitas a pequenos ajustes durante a demarcação.

A Tabela 1 indica a estimativa do número de marcos e placas a serem instalados
em cada uma das unidades de manejo florestal, que constam nos mapas das UMF's
neste Anexo.

A seguir serão apresentados os mapas com a representação dos marcos de vértice e de
poligonação para cada unidade de manejo florestal (UMF).

Floresta Estadual do Paru
Contrato de concessão Borestal referente à UMF II - Concessionária Madeireira Segredo Ltda EPP
Página 38 de 78

& Instituto de Desenvolvimento Florestal do Estado do Pará - IDEE

UMF HH
Figura | — Marcos de Vértice e Marcos de Poligonação

Marcos de Vértice e Marcos de Poligonação - UMFz

Ky

es
Rs
R$ BESE ONO 600 una
[TE DOTATE 41600008 10,0 1000.0080
DANO 2400 000000080 16080008 10 80d
DESIÇILO 00090 00008 008000800 408 005:
PEDE

Lixcalização nos Estedus
Ensdi,

Convenções e Legenda;

mad Rio

Marcos de Poligonação (60)

Limite Municipal

SERA Limite da UMF 3

TES Rios, igarapés e planícies
de inundação

7] limite des Flainesta Estadual
do Páru

AE Flosestas públicas Estadual
«ol Contrato de Transição

|

A seguir são apresentados os mapas e tabelas com a representação e coordenadas da
localização das Placas para cada unidade de manejo florestal (UMF).
PAU
P

Floresta Estadual do Paru
Comirato de concessão florestal referente à UMF 1] - Concessionária Madeireira Segredo | td:
Página 39 de 76

[2] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

UMF II
Figura 2 — Mapa de Referência de Localização de Placas

4 0 va ra
DIGO PO DOADOR

a o 16004 0),67008

AAA 1 00,00,0,0,00%.00

96,0 DDD DDD DT
Pecegaae onescanços

RSS dead

Placas de Relesêmcio (ss) [BD fo ijrapése planícies
de inundação

Luanite Manicipal Lite do Floresta Estad
do Para

RRSI Limiceda UM AE Florestos pisticas Estocuo;
sob Contrato de Tramição |

Na margem esquerda do tnbutário
9.890.183,07 | 239.769,69 | principal junto ao cruzamento cam o Peso ão a sos ana
afluente

Na margem esquerda do tributário º n
D889.S88,98 principal junto ao enizamento com o tr na UMPZ
afluente
=".

Na margem esquerda do tributário
988857811 | 23267216 | principal junto ao cruzamento com o
afluente

Pessoas que ingressem na UMEZ
descendo o afluente

Na margem esquerda do tmbutário
9889674,59| 230.951,03 | principal junto ao cruzamento com o
afiuente

Na margem esquerda do tnbutário Penas: A
que ingressem na UMF2
e ue — ea seco

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF II - Concessionária Madeireira
Página 40 de 78

Pessoas que mgressem na UMFZ
subindo o afluente

[5] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Na margem esquerda do tributário
peincigál junto às cruzamento como |  Trbulério.
afluente

Pessúas que ingressem na UMF?
principat subindo o afluente

Na margem esquerda do tributário
9.485.160,69 | 218821413 | principal junto ao cruzamento como |  Afluente = <> 22
afluente

Na margem esquerda do tributário | Montante do
principal junto ao erazamento como | Tributário
afluente principal

Pessoas que ingressem na UMF2
descendo » tributário principal

9.890.632,73] 212.448,42

Montante do | Pessoas que ingressem na UMF2

ais como ga descendo o curso dágua

Na margera esquerda do curso d'água

Montante do | Pessoas que ingresserm no UMF2
curso d'água descendo o curso dtégua

213.941,78 | Namargem diseita do curso dágua

9.893.204,42 | 216312588 | Na margem direita do curso dágua Pre aci Pessoas que aço ae

Pessoas que ingressem na UMF2
descendo o curso dágua

9.890.246,90 | 217.983,29 Na margem do curso d'água

Pessoas que ingressem ns UMFZ

0.892.754,43 subindo o curso d'água

222.965,16 Na margem do curso d'água

Pessoas que ingressem na UMFZ
descendo o curso dágua

9.900.193,15 | 228.139,31 Na margem do curso d'água

Pessoas que ingressem na UMF?

9.903.531,19 descendo o curso d'água

2mut783 Na margem do corso d'água

Pessoas que ingressem na UMF?
descendo o curso Fágua

9.907.949,54 | 2084M,45

EE (
9.907.982,43) 20742323 Na margem do curso d'água

9.907.995,31

Na margem do curso d'água

Pessoas que ingressem na UME2
subindo o curso dágua

Pessoas que inpressem na UMEZ

207.027,21 mio o curto dágua

Na margem do curso d'água

Pessoas que ingressem sa UM?
descendo o curso d'água

9.908.351,21 | 196.085,70 Na margem do curso d'água

Pessoas que ingressem a UMF2
descendo o curso d'água

9.908.405,15 | 19442757 Na margem do curso d'água

Pessoas que ingressem na UMF2
descendo o curso dágua

9.908.606,37 | 18824125 Na margem do curso d'água

Pessoas que ingressem na UMEZ

9.908.807 42 | 182.060,29 descendo o curso dágua

9.908.830,68 | 181.345,48

Na margem do curso d'água

Montante do
curso d'água

Pessoas que ingressem na UMF2
descendo o curso dágua

Na margem do curso d'água

Montante do
curso d'água

Pessoas que ingressem na UMF?

9.909.057,73 | 174.365,15 descendo o curso dágua

T
P22S | 9.909,154,10 | 171.402,24

Na margem do curso ctágua

Montante do
curso d'igua
Tributário
principal

Na margem diresta do Rio Paicuru | Muntanate do
junto ao cruzamento com o afluente | Rio Paicury
— +

Pessoas que ingressem na UME2
descendo o curso d'água

Na margem do curso d'água

Pessoss que ingressem na UME2
descendo o tributário principal

Na margem do tnbutário principal
junto ao cruzamento com o afluente

ES 9.915.847,36) 17146231

Pessoas que ingressem na LME2
descendo o Rio Paicury

P227 |9.91921265) 161.221,63

Montante do
Rio Paicury

Pessoas que ingressem na UME2
descendo à Rio Paicuru

992197851 | 162.554,85 Na margem do Rio Pacuru

* Sistema de Coordenadas UTM - Zona 228 / MC -SI*

4 |

Floresta Estadual do Paru
Contrato de concessão Norestal referente à UMF Hl - Concessionária Madeireira Segredo Lida E
Página 41 do TR

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR |

ANEXO 3

1. PRODUTOS

1.1. Madeira em Tora

1.1.1. Definição

Seção do fuste de árvores com diâmetro a partir de 50 cm, tendendo a forma
cilíndrica, podendo apresentar defeitos na forma o que caracteriza diferentes
qualidades de fustes.

1.1.2. Condições especiais e exclusões

I Espécies florestais que também sejam provedoras de produtos não
madeireiros de uso exclusivo de comunidades locais devem ser manejadas de
forma que garanta a produção sustentável destes produtos não madeireiros.
Provisões especiais neste sentido deverão constar no PMFS.

IH. Serão imunes de corte todas as espécies madeireiras protegidas por lei e/ou
regulamentações locais.

1.2. Resíduos da exploração florestal
1.2.1. Definição

Parte da árvore, de natureza lenhosa (madeira), resultante da exploração
florestal, excetuando-se a madeira em tora.

1.2.1. Condições especiais e exclusões

A. Quando os resíduos de exploração florestal forem destinados à produção
de carvão, o processamento deverá ser realizado dentro da unidade de
manejo florestal em local a ser definido no PMES e POA, licenciado pelo
órgão competente.

B. Os residuos da exploração florestal comprovadamente destinado pelo

concessionário ao uso, sem ônus, para fins energéticos de subsistência,

artesanato e movelaria das comunidades locais poderá ter desconto de 90%

no preço por mº a ser pago ao Instituto de Desenvolvimento Florestal do

Estado do Pará.

1.3. Produtos florestais não madeireiros

1.3.1. Definição

Produtos florestais de origem vegetal e não lenhosa, incluindo folhas, raizes,
cascas, frutos, sementes, exsudatos, óleos, resinas € cipós.

Floresta Estadual do Paru
Contrato de concessão Borestal referente à UMF 1 - Concessionária Madeireira Segredo
Página 42 de 78

Ae
Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR/ —

1.3.2. Condições especiais e exclusões

L

Ás seguintes espécies só poderão ser exploradas pelo concessionário
mediante prévia autorização do Instituto de Desenvolvimento Florestal,
por terem sido identificadas no inventário florestal amostral como
espécies com potencial de uso não madeireiro e uso conflituoso,
consonante as espécies identificadas ao Plano de Manejo da Floresta
Estadual do Paru:

(a) Aniba canelilla Mez.
(b) Brosimum lactescens (S.Moore) C.C.Berg
(c) Carapa guianensis Aubl.

(d) Carvocar villosum (Aubl.) Pers

(e) Copaifera multijuga Hayne.

(f) Ingá capitata Desv.

(g) Protium sp.

Não poderão ser exploradas as espécies comprovadamente endêmicas
(espécies cuja distribuição geográfica se limita a uma determinada região
do planeta) que ocorrerem na região.

HI. O acesso regulado e gratuito de comunidades para coleta de produtos
florestais não madeireiros estará condicionado à formalização de
entendimentos entre Instituto de Desenvolvimento Florestal, o
concessionário e o órgão gestor da unidade de conservação.

IV. | A coleta de produtos florestais não madeireiros por comunidades locais
está condicionada à apresentação de um plano de uso do recurso que
descreva o conjunto de técnicas de manejo sustentado a ser empregada, a
quantificação do uso do recurso, a área sob manejo e a quantidade de
pessoas envolvidas.

Vv. Será garantido acesso regulado gratuito as instituições públicas para
coleta de sementes para fins de produção de mudas sendo vedada a estas
instituições a comercialização das sementes coletadas.

A coleta de sementes de espécies que são objeto da exploração para fins
madeireiros será regulada para garantir a adequada regeneração das
espécies no período de pousio da floresta.

2. SERVIÇOS

2.1. Condições Gerais

1 Os serviços objeto da concessão, descritos abaixo, são restritos às
unidades de manejo florestal é devem estar previstos no Plano de Manejo

Florestal.

H. Qualquer a atividade que inclua uso de áreas fora da unidade de manejo
florestal (exceto para fins de acesso a UMF) estará sujeita as estipulações

Floresta Estadual do Paru PÁ N
Contrato de concessão Aurestal referente à UMF TI - Concessionária Madeireira Segredo Lx » vê
y
Ny

Página 43 de 78

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

do órgão gestor da unidade de conservação e pode, inclusive, ensejar
pagamento de taxas de acesso.

A implantação dos serviços deverá obedecer a regras e procedimentos do
Plano de manejo da Unidade de Conservação e do Instituto de
Desenvolvimento Florestal.

2.2 Hospedagem

2.2.1 Definição

Empreendimento de apoio à estada de visitantes que atenda a requisitos
sustentáveis, sociais c ambientais em sua arquitetura e infraestruturas físicas e de
serviços.

2.2.2. Condições Especiais e Exclusões

1 Para este fim, só serão permitidas construções com no máximo um andar
superior, de até 12 (doze) metros de altura, e que estejam localizadas em áreas
já desflorestadas ou que tenham sido abertas em decorrência das atividades
imprescindíveis ao mancjo florestal.

IR O cumprimento destas questões não exime a necessidade de
licenciamento específico pelo órgão competente.

2.3. Esportes de aventura

2.3.1, Definição

Atividades físicas de aventura na natureza que compreendam e respeitem os
diversos aspectos ambientais envolvidos na sua operação, como a utilização
adequada das caracteristicas geofísicas e biológicas dos espaços naturais e o uso

de equipamentos e técnicas de minimo impacto (ex. trilha, rapel, arvorismo).

2.3.2. Condições Especiais e Exclusões

A. Atividades que envolvem instalação de equipamentos associados à
vegetação (ex. arvorismo, ganchos permanentes para prática de rapel)
devem ter autorização prévia do Instituto de Desenvolvimento Florestal.

2.4. Visitação e observação da natureza

2.4.1. Definição

Programas de vivências e práticas que promovam a interpretação ambiental,
respeitando os diversos aspectos ambientais envolvidos na sua operação.

Floresta Estadual do Páru
Contrato de concessão florestal referente à UMF II - Concessionária Madeireira Segredo Ltda
Página 44 de 7&

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

2.4.2. Condições Especiais e Exclusões

A. Terão acesso gratuito e regulado visitas às unidades de manejo florestal
com objetivo específico de pesquisa e educação ambiental, desde que
devidamente autorizadas pelo órgão gestor da unidade de conservação e
Instituto de Desenvolvimento Florestal.

Floresta Estaduat do Pary
Contrato de concessão Noréstal referente à UMF Tl - Concessionária Madeireira Segredo Lida EP]
Página 45 de 78

Tabela |. Critérios, indicadores e bonificadores para concessão florestal na Floresta Estadual do Pau.

(orar

Elimimatório

Ambicotal

Indicadores
AI — Reclução de danos À loresta remancsccute duranie à exploração Norestil

x

Soctal

RE = Taventimenda cm infia-esirutira « serviços para comunidade local

AT = Guração de empregos locais pela concessão Morestal

Esiciência

AS Diversidade de produios explorados na unidade de manejo dorestal
AS Diversidade de espécies exploradas na unidade de manjo Horestal

Agregação

AE = Grau de processamento local do prodio.

nlxluu|m|*

*

Bonificadores

RI” Implementação de programas de conservação da fais nu unidade de mencjo Morestal

TE Apoia = participação em projetos de pesquisa

E3- Recuperação de freas degradadas

a [se [se

BI = Implantação = manutenção de setemas de gestão « desempenho de qualidade
socioambiental

Bs — Aproveitamento da biotassa explorada.

B6- Diversidade de serviços explorados na unidade de manejo Norestal

EF Aplicação do canquecimento com cspécics nativas com iramento de silvicultura pós-
colheita

Tabela 2. Peso dos critérios concessão Norestal na Floresta Estadual do Paru

“Pomos Fomios | Pee | Pontos
Crinérios | por | Indicador tals dos | dos | totaisdos
critério critérios critérios
oo [at | Resodode danos Bret romana dor espleração aa à $$
Fa Tavestimento em mira-estrutura e serviços para comunidade local so
Dido amo 3 | eração de cmmpregoa pela concessão Horevtal FR 2
a | Diversidade de produtos explorados na unidade de manejo Torestal o il
Eficiência | 100 AS | Dire de cep cvploadas ne naidade de mae Mresa E ii 18,

Agregação | jsp Ag | tirado processamento local do prodino
de valor
Tou

concessão florestal na Floresta Estadual do Paru,

Redução de danos à orecia remanescente durante à exploração Morestal

Geração de empregos locais pela concessão florestal

Grau de processamento local do produto

Tmpiementação de programas de conservação da fauna na unidade de manejo florestal

Apoio e participação em projetos de pesquisa

Recuperação de áreas.

Implantação e manutenção de sistemas de gestão « desempenho de qualidade socioambiental

Aproveitamento da biomassa explorada

3%

Diversidade de serviços explorados na unidade de manejo Horestal

5%

“Aplicação do ennquecimento com espécies tativas com tratamento de silvicultura pós-colheita

3%

Total máximo de boi

a0%

A bonificação sera aplicada como desci

pelo concessionário,

Floresta Estadual do Paru

Contrato de concessão Norestal referente à UMF II — Concessionária Madeireira Segredo Ltda EPP

Página 46 de 78

Ro nos Valores q servem pagos ao Lnstinizo de Desenvolvamento Florestal pelos prodiios = serviços atilizador

ZE
Instituto de Desemvolvimento Florestal do Estado do Pará - IDEFLOR /->

1. Identificação

Menor Impacto Ambiental

Redução de danos à floresta remanescente durante a exploração florestal

Área impactada por atividades de exploração na UPA
(x) Eliminatório (x) Classificatório (x) Bonificador

2. Parametrização

Proporção de áreas de florestas aberta para a implantação de estradas
secundárias, trilhas de arraste, pátios e derruba em uma Unidade de Produção
Anual.

O impacto das estradas secundárias, trilhas de arraste € pátios serão
considerados para efeito de eliminação e de classificação.

O impacto da derruba (clareira originada pela queda direcionada da árvore) será
considerado para efeito de bonificação.

A área impaciada por estradas secundárias, trilhas de arraste e pátios será no
máximo 8% (oito por cento) da área da UPA,

O valor mínimo aceito para ser considerado no julgamento deste indicador será
de 6% da área da UPA,

O critério para pontuação será dado pela relação inversa ao dano, ou seja, o
licitante que apresentar como proposta a proporção de 8% receberá O (zero)
ponto, ao passo que o licitante que apresentar na proposta o valor de 6%
receberá 100% dos pontos. Os demais receberão uma pontuação proporcional
ao valor ofertado:

Pontuação = (

AE qu Pa
8% — PLic XTP
8% — 6%

Sendo:

PLie — proposta do licitante (%)

TP — Total de Pontos do Indicador

A verificação ocorrerá no mês anterior ao inicio do periodo do embargo
subsequente à aprovação de cada POA, conforme a gradação:

- alcançe de ao menos o limite máximo de impacto do indicador (8%) nas duas
primeiras avaliações;

- alcance pleno da proposta a partir da 3º avaliação anual.

O critério de bonificação será aplicado quando a área impactada pela derruba
for menor do que 10 % da área da UPA. Conforme gradação apresentada
abaixo.

- Se área impactada pela derrubada for entre 9% e 9,99%, o desconto sobre O
valor por m! da madeira será de 1%.

- Se área impactada for entre 8% e 8,99%, o desconto sobre o valor por m? da
madeira será de 3%.

- Se área impactada for igual ou menor que 7,99%, o desconto sobre o valor por
mº da madeira será de 5%.

Floresta Estadual do Par
Contrato de concessão Rorestal referente à UMF Il - Concessionária Madeireira Segredo Lu
Página 47 de 78

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

3. Meios de verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- Plano de Manejo Florestal Sustentável e do Plano Operacional Anual, que apresenta o
planejamento da infraestrutura de colheita florestal;

- Relatórios pós-exploratórios, nos quais é apresentada toda a infraestrutura de colheita florestal;
- Relatórios anuais;

- Análise de imagens de satélite;

- Medições de Campo.

Definição

Trilha aberta pelo trator durante a operação de arraste de toras de caráter
rovisório.

Estradas conectadas com as estradas principais (permanentes), construídas para
dar acesso às áreas em exploração e escoar a produção. Têm caráter temporário,
a não ser aquelas estrategicamente mantidas para possibilitar as atividades pós-
colheita.
Local de armazenamento de produtos florestais dentro da floresta antes do
transporte para unidade de processamento. Em geral cada pátio possui as
seguintes dimensões: 25m x 20m equivalente à uma área de 500m”.
Ato que tem como resultado a queda da árvore selecionada, A utilização de
técnicas como a de derruba direcional, planejam o local da queda das árvores,
minimizando o impacto nas árvores vizinhas.
Termo empregado em planos de manejo florestal sustentável para designar as

Unidade de
Produção

áreas resultantes da subdivisão operacional da área de manejo florestal que
serão objeto da colheita florestal durante um determinado ano do ciclo de
AnBaIAUE A) rodução florestal.

Floresta Estadual do Pary
Contrato de concessão florestal referente à UMF II - Concessionária Madeireira Segresio Ltda EB
Página 48 de TR

1. Identificação

Maior benefício social

Investimento em infra-estrutura e serviços para comunidade local

Valor anual a ser investido em bens e serviços definidos a partir de audiências
entre a comunidade local, poder público local e concessionário.
() Eliminatório (x) Classificatório () Bonificador

Valor anual a ser investido cm comunidades nos municípios de Monte Alegre e
Almeirim em bens e serviços definidos a partir de propostas aprovadas pelos
Conselhos Municipais de Mcio Ambiente após audiências públicas entre
comunidade local, poder público e concessionário.

O IDEFLOR estabelecerá procedimento para aplicação destes recursos.

O valor anual será expresso em reais por hectare (R$/ha) da área total da
Unidade de Manejo Florestal pretendida pelo licitante.

Este indicador não possui caráter eliminatório

O licitante que apresentar a proposta com o maior valor anual expresso em
RS/ha/ano receberá 100% dos pontos, e as demais propostas receberão uma
proporção de pontos relativos à melhor oferta:

Jor

Pontuação

Sendo:

PLic — Proposta do licitante

MP — Maior proposta

TP = Total de pontos do indicador

Será apurado anualmente a partir do 36º mês após a assinatura do contrato de
concessão florestal.

Este indicador não possui caráter bonificador.

apura:

3. Meios de Verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- Extratos de conta bancária exclusiva;
- Prestação de contas dos investimentos realizados;

- Atas de reuniões do Conselho Municipal de Meio-ambiente e das audiências públicas,
- Verificação in loco dos investimentos.

Floresta Estadual do Paru
Contrato de concessão Norestal referente à UMF IL Concessionána Madeireira Segredo Ltda EP)
Página 49 de 78
Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Definição

Investimento em infraestrutura c bens duráveis: Investimentos em
infraestrutura para comunidades residentes dentro dos limites dos
municípios de Monte Alegre e Almeirim. Dentre as áreas a serem
contempladas estão: saneamento básico; captação, tratamento €
distribuição de água; telecomunicação, construção, reforma €
manutenção de escolas e postos de saúde; compra ou locação de
veículos fluviais € terrestres para uso comunitário e para escoamento de
produção; compra de equipamentos para o bencficiamento da
produção.

Investimentos em serviços: Investimentos em geração de serviços de
utilidade pública nos municípios de Monte Alegre e Almeirim, Dentre
os serviços elegíveis estão: Atendimento médico; assistência técnica:
atividades esportivas e educativas para crianças c adolescentes,
deficientes físicos e idosos; cursos profissionalizantes (desde que não
abranjam funcionários do concessionário) e treinamento em atividades
produtivas e na gestão de empreendimentos comunitários.

Investimentos em infraestrutura, bens e serviços não citados neste
anexo, deverão ser apreciados pelos conselhos municipais responsáveis
pelo acompanhamento dos investimentos e aprovados pelo Instituto de
Desenvolvimento Florestal do Estado do Pará.

Não serão contabilizados investimentos em comunidades em que o
concessionário mantenha atividades associadas à extração de madeira
para seu suprimento de matéria prima.

Investimentos em manutenção de ramais estão condicionados aos
seguintes fatores: não ser rota de escoamento de nenhuma fonte de
suprimento de matéria prima do concessionário não colocar em risco a
integridade da FLOTA, ter à anuência prévia do gerente da Unidade de
Conservação e não estarem associados a nenhuma denuncia de retirada
ilegal de madeira.

Floresta Estadual do Paru
Costrato de concessão florestal referente à UME 11 - Concessionária Madeireira Segredo Ltda EPP,
Página 50 de 78

1. Identificação

Critério

Maior benefício social

Geração de empregos locais pela concessão florestal

Estoque anual médio de empregados gerados pela concessão florestal

Aplicação | () Eliminatório (x) Classificatório 1 (x) Bonificador

Descrição do
parâmetro

Empregos totais gerados pelo concessionário em unidade de processamento
localizada nos municípios Monte Alegre e Almeirim e nas atividades de manejo
florestal dentro da unidade de manejo objeto da concessão florestal.

O número é dado pelo somatório do estoque médio de empregos diretos
mantidos pelo concessionário no periodo anual (janeiro a dezembro) em
indústria localizada nos municipios de Monte Alegre e Almeirim c nas
atividades de manejo florestal dentro da unidade de manejo objeto da concessão
florestal.

Nas atividades de mangjo florestal podem ser contabilizados os empregados
contratados diretamente por empresas parceiras com contrato assinado com o
concessionário para prestação de serviço relacionada à execução do Plano de
Manejo Florestal Sustentável.

Também serão contabilizados os empregos gerados em indústrias de
processamento mecânico da madeira localizadas nos municípios de Monte
Alegre e Almeirim que se abasteçam de madeira em tora ou processada oriunda
da UMF. Estes empregos serão contabilizados de forma proporcional ao volume
fornecido pelo concessionário em relação ao volume total consumido pela
unidade fabril.

Estoque anual médio de Empregos (EE) = | ——

Sendo:

EEI = estoque de empregos na indústria
EEF = estoque de empregos na área de concessão florestal

Este indicador não possui caráter eliminatório.

O licitante que apresentar a proposta de maior EF receberá 100% dos pontos e
os demais receberão uma proporção de pontos relativos a melhor oferta

A verificação ocorrerá no mês anterior ao início do período de embargo
subsegilente à aprovação de cada POA, conforme gradação:
- alcance de 25% da proposta na primeira verificação anual;
- alcance de 50% da proposta na segunda verificação anual;

Floresta Estadual do Paru

Contrato de concessão florestal referente à UMF 1! - Concessionâna Madeireira Segredo Lida EPP)

Página SI de 78
Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

- alcance de 75% da proposta na terceira verificação anual; |
- alcance pleno da proposta a partir da quarta verificação anual.

Caso o concessionário supere o compromisso proposto no Edital, será atribuído
a ele desconto sobre o valor por m” da madeira, conforme abaixo:

a) EE de 20% a 49,99% acima da proposta ofertada no edital - desconto de 1%
sobre o valor por m” da madeira;

b) EE de 50% a 79,99 acima da proposta ofertada no edital - desconto de 2%
sobre o valor por m” da madeira;

c) Estoque médio mensal de 80% ou mais acima da proposta ofertada no edital -
desconto de 3% sobre o valor por m' da madeira.

Bonificação

3. Meios de Verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- Registros na CTPS,
- Folha de pagamento;
- Contratos de terceirização.

4. Definições

Termo Definição

Média mensal de número de empregados do concessionário nos municípios
de Monte Alegre c Almeirim, considerando-se o estoque de empregos no
início de cada mês somado às admissões c descontadas as demissões no
mesmo mês.

Serão considerados os trabalhadores da Unidade de Manejo Florestal e os
Estoque de trabalhadores das unidades de processamento do concessionário. As
empregos unidades de processamento devem atender às seguintes condições: (1)
estejam localizadas nos municípios de Monte Alegre « Almeirim; (ii)
processar no mínimo 30% do volume da madeira em tora oriunda da
concessão florestal.

No caso de consórcio, podem ser considerados os dados de qualquer de
seus participantes, desde que cumpridos os requisitos acima,

Saldo líquido : Diferença entre as admissões e as demissões feitas na floresta o unidade(s)
de processamento(s) vinculadas à concessão Norestal.

Floresta Estadual do Pary
Contrato de concessão florestal referemte à UME 1 - Concessionária Madeireira Segredo Lida LPP,
Página 52 de 75 )
1. Identificação

Maior eficiência

Diversidade de produtos explorados na unidade de manejo florestal

Número de produtos explorados
() Eliminatório (x) Classificatório ( ) Bonificador

2. Parametrização

[ Categorias de produtos explorados na unidade de manejo florestal além da
madeira em tora. São duas categorias previstas:

Categoria 1; material lenhoso residual da exploração, desde que represente os
seguintes percentuais em relação ao valor minimo da proposta de
preço estabelecida neste edital para os produtos madeireiros:

- 0,5% do valor minimo da proposta de preço estabelecida neste edital para os
produtos madeireiros para as 3 (três) primeiras avaliações anuais,
- 1,0% do valor minimo da proposta de preço estabelecida neste edital para os

produtos madeireiros à partir da 4º (quarta) avaliação anual.
Descrição do
parâmetro

Categoria 2: produtos não madeireiros, desde que representem os seguintes
percentuais em relação ao valor minimo da proposta de preço
estabelecida neste edital para os produtos madeireiros:

- 0,5% do valor mínimo da proposta de preço estabelecida neste edital para os
produtos madeireiros para as 3 (três) primeiras avaliações anuais,

- 1,5% do valor mínimo da proposta de preço estabelecida neste edital para os
produtos madeireiros da 4º (quarta) avaliação anual até a 6º avaliação anual;

- 2,5% do valor mínimo da proposta de preço estabelecida neste edital para os
produtos madeireiros a partir da 7º avaliação anual.

Este indicador não possui caráter eliminatório.

À pontuação é acumulativa segundo à seguinte classificação:
Classificação | Categoria |: 20 pontos

Categoria 2: 20 pontos

A verificação ocorrerá no mês anterior ao inicio do período de embargo
subsegiente à aprovação de cada POA.

Este indicador não possui caráter bonificador,

3. Meios de Verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- PMES;
- documentação de Guia Florestal,

- dados, informações c relatórios do concessionário;
-notas fiscais de venda de produtos.

Floresta Estadual do Paruy
Contrato de concessão Morestal referente à UMF II - Concessionária Madeireira Segredo Lt
Página 53 de 78
Definição
Parte aérea da árvore de natureza lenhosa (madeira) não superior a 30 em
de diâmetro, resultante da exploração florestal, excetuando-se a madeira
em tora.

Produtos Forestais, de origem vegetal, excetuando-se a madeira e
derivados.

Flofesta Estadual do Paru
Contrato de concessão Morestal referente à UMF IL Concessionária Madeireira Segredo Ltda EP)
Púgina 54 de 78

Maior eficiência

Diversidade de espécies exploradas na unidade de manejo florestal,

Número de espécies exploradas
() Eliminatório (x) Classificatório () Bonificador

2. Parametrização

Número de espécies vegetais exploradas na unidade de manejo florestal, para
fins madeireiros.
Descrição do
parâmetro | Para efeito deste parâmetro será considerada espécie explorada aquela que
atingir pelo menos 30 mº de tora por ano.

Eliminação | Não se aplica
O licitante que apresentar a proposta com maior número de espécies a ser
exploradas entre todos os licitantes receberá 100% dos pontos e os demais
receberão uma proporção de pontos relativos à melhor oferta.

Sendo:

NEPLic - Número de Espécies da Proposta Licitante

NEMP - Número de espécies da Maior proposta

TP - Total de Pontos do Indicador

A verificação ocorrerá no mês anterior ao início do período de embargo
subsequente à aprovação de cada POA, conforme gradação abaixo:

- alcance de 25% da proposta na primeira avaliação anual;

- alcance de 50% da proposta na segunda avaliação anual;

- alcance de 75% da proposta na terceira avaliação anual;

- alcance pleno da proposta a partir da quarta avaliação anual.

Este indicador não possui caráter bonificador.

3. Meios de Verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- Documentação de Guia Florestal,
- Dados, informações e relatórios do concessionário;
- Notas fiscais de venda de produtos.

4. Definições
Não há definições.

Floresta Estadual do Par
Contrato de concessão Norestal referente à UMF U! - Concessionária Madereire Segredo Luda EPP
Página 55 de 78
Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

A6

1. Identificação
Critério sl Maior agregação de valor ao produto ou serviço florestal na região da concessão,
Indicador Grau de processamento local do produto.
Parâmetro Proporção de agregação de valor à matéria prima extraída da floresta,
: considerando à responsabilidade direta do concessionário.
Aplicação | (x) Eliminatório | 69 Classificatório (x) Bonificador

2. Parametrização

Fator de agregação de valor é calculado pela razão do faturamento em vendas
de produto florestal processado pelo concessionário nos municípios de Monte
Alegre e Almeirim, dividido pelo volume de matéria prima consumida na
produção (madeira em tora, material lenhoso residual da exploração e produtos
não madeireiros) multiplicado pela proporção da matéria prima processada.

(G)*(5)
Fator de Agregação de Valor (FAV) = AB) ADA

Sendo:

A = Receita anual bruta de produtos madeireiros produzidos à partir de toras
oriundas da concessão florestal (R$), aferido pelo concessionário em plantas
industriais localizadas nos municípios de Monte Alegre e Almeirim.
B = Valor anual pago ao Instituto de Desenvolvimento Florestal pelo volume
Descrição do | das toras extraídas da UMF, utilizadas para gerar os produtos citados no fator
parâmetro | A.
€ = Volume anual de toras, com origem na UMF, processadas diretamente pelo
concessionário (m?) em plantas industriais localizadas nos municípios de Monte
Alegre e Almeirim.
D = Volume equivalente anual de toras de madeiras processado pelo
concessionário (m”) em plantas industriais localizadas nos municípios de Monte
Alegre é Almeirim.

Obs: O período anual corresponde ao ano fiscal, ou seja, de janeiro a dezembro,
para a verificação do faturamento, retroagindo à data de pagamento da madeira
para cálculo do valor anual pago ao Instituto de Desenvolvimento Florestal.

No caso de consórcio, o cálculo será efetuado considerando o FAV médio das
unidades de processamento dos participantes do consórcio localizadas nos
municípios de Monte Alegre e Almeirim e que efetivamente processam os
rodutos oriundos da concessão florestal,

o | O FAV mínimo deve ser de 3,0.

O concessionário que apresentar o maior FAV receberá 100% dos pontos e os
demais candidatos receberão pontuação proporcional ao maior valor ofertado.

A verificação ocorrerá no mês anterior ao imicio do periodo de embargo
subsegiente à aprovação de cada POA, conforme gradação:

- alcance de 50% da proposta na primeira verificação anual;

- alcance de 75% da proposta na segunda verificação anual;

J alcance pleno da proposta a partir da terceira verificação anual,

o
inicial

Floresta Estadual do Par
Contrato de concessão Norestal referente à UMF IL — Concessionária Madeireira Segredo Ltãs EPP
Pagina S6 de 78

Instituto de Desenvolvimento Floresta! do Estado do Pará - IDEFLOR

“Boi Será concedida bonificação de 1% da proposta de preço para ampliação de cada
RR ponto de FAV acima da proposta, até o limite de 5%.

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- documentação de Guia Florestal;

- cadeia de custódia dos produtos;

- dados, informações e relatórios do concessionário;

- notas fiscais de venda de produtos;

- local de investimento em maquinário € de rendimento do processamento.

4. Definições

Definição
Volume necessário de toras para produzir uma determinada quantidade de produtos. Unidade
de processamento que tem como matéria-prima toras e madeira processada deve, para fins
deste indicador, reportar o volume de toras adicionado do volume equivalente de toras
necessário para produzir a madeira processada utilizada como matéria-prima.

Ex. Empresa A consome 100 mº de tora e 100 m” de madeira serrada. Considerando uma
conversão média de 40% (madeira em tora para madeira serrada), deverá declarar o Volume
Equivalente de Toras de 350 m” (100 + 250).

Floresta Estadual do Paru
Contiata de concessão florestal referente à UMF 1 — Concessionária Madeireira Segredo Lida EPP
Página 57 de 78

1. Identificação

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLO,

Menor Impacto Ambiental

Implementação de programas de conservação da fauna na Unidade de mancjo |
Florestal.

Grupos de espécies da fauna silvestre de vertebrados monitorados.

2. Parametrização

parâmetro

Programas de monitoramento do impacto da atividade de manejo florestal
sobre vertebrados (peixes, anfíbios, répteis, aves e mamiferos) implementados
pelo concessionário na UMF, com aplicação dos resultados para subsidiar a
adoção de medidas de conservação e mitigação por parte do concessionário.

A implementação do programa de monitoramento de fauna será considerada
para fins de bonificação quando presentes as seguintes condições:

e Existência de acordo formal entre concessionário e uma instituição de
pesquisa e (ou) organização não governamental, que prestará dar apoio
à elaboração, implantação e acompanhamento do programa;

e O programa deve envolver no mínimo 3 (três) espécies potencialmente
presentes na localidade para cada classe taxonômica escolhida entre
peixes, anfíbios, répteis, aves e mamíferos. As espécies escolhidas para

Descrição do monitoramento devem, sempre que houver informação disponível, ser

potencialmente indicadoras da qualidade ambiental e refletirem o
impacto da atividade produtiva em sua classe taxonômica:

e A descrição do programa deverá conter no mínimo seus objetivos, a
metodologia de monitoramento de impacto e as potenciais medidas de
mitigação desses impactos a serem adotadas pelo concessionário:

e Os dados coletados na Unidade de Mancjo Florestal devem ser
estatisticamente representativos para comporem à análise dos
resultados da pesquisa;

* Apresentação de relatório anual de monitoramento da fauna assinado
pelas partes conveniadas.

O programa de monitoramento e conservação de fauna seguirá as regras e
prioridades estabelecidas no plano de manejo da unidade de conservação.

Bonificação

O concessionário receberá desconto quando atingir os seguintes indices de
desempenho, de acordo com o relatório de monitoramento:

* Monitoramento de 1 classe taxonômica na área da UMF — desconto de
0,5% valor do m de tora produzida;

* Monitoramento de 1 classe taxonômica realizado em cooperação com 1
concessionário na área de 2 UMES - desconto de 1% no valor do m” de
tora produzida;

e Monitoramento de 1 classe taxonômica realizado em cooperação com 2
concessionários na área de 3 ou mais UMFs — desconto de 1,5% no
valor do m” de tora produzida;

e Monitoramento de 2 classes taxonômicas realizado na área da UMF —

desconto de 1,5% no valor de mé de tora produzida:

Floresta Estadual do Panu
Cóntrato de concessão florestal referente à UMF II - Concessionária Madeireira Segredo Ltda FPF
Página S8 de 7%

[6] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

apur;

Monitoramento de 2 classes taxonômicas realizado em cooperação com

1 concessionário na área de 2 UMFs — desconto de 1,8% no valor do m”
de tora produzida;

e Monitoramento de 2 classes taxonômicas realizado em cooperação com
| concessionário na área de 3 ou mais UMES - desconto de 2% no valor
do m” de tora produzida;

e Monitoramento de 3 classes taxonômicas realizado na área da UMF -
desconto de 2% no valor do m? de tora produzida:

e Monitoramento de 3 classes taxonômicas realizado em cooperação com
| concessionário na área de 2 UMFS — desconto de 2.5% no valor do m”
de tora produzida;

e Monitoramento de 3 classes taxonômicas realizado em cooperação com

2 concessionário na área de 3 ou mais UMES - desconto de 3% no valor

do mº de tora produzida.

O concessionário somente poderá receber o desconto após um ano de
implementação do programa e produção do primeiro relatório de resultados.

Será apurado anualmente a partir de solicitação do concessionário.

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

PMFS e POA's;
Relatório do monitoramento de fauna;

Trabalhos científicos publicados;

Medidas conservacionistas e mitigátorias aplicadas;
Verificação de campo.

Floresta Estadual do Parv
Contrato de concessão florestal referente à UME IL - Concessionária Madeireira Segredo Lida EPP
Página 59 de 78
1. Identificação

Menor Impacto Ambiental

Apoio à participação em projetos de pesquisa

Projetos de pesquisa desenvolvidos na unidade de manejo florestal formalizados
com instituições de pesquisa ou organizações não governamentais.

Projetos de pesquisa direcionados à ecologia, ao manejo florestal, à utilização e
à conservação de florestas tropicais c aspectos sociais c culturais associados,
executados com o apoio efetivo do concessionário e em áreas da unidade de
manejo florestal. O apoio pode acontecer por meio do custeio da logística,
pagamento de pessoal, compra de equipamentos ou contratação de serviços.

Um projeto de pesquisa será considerado para efeitos de bonificação quando
presentes as seguintes condições:

* Acordo formal entre o concessionário e uma instituição de pesquisa ou
organização não governamental (ONG), incluindo o objeto, a
metodologia a ser aplicada, a relevância para a conservação dos
patrimônios natural, histórico e cultural e a melhoria das práticas de uso
sustentável da floresta, o apoio efetivo do concessionário, a equipe de
pesquisadores envolvidas, as atividades a serem desenvolvidas, os
resultados esperados, os custos envolvidos c a vigência do projeto.

e Apresentação de um dos seguintes documentos com resultados do
projeto de pesquisa:

=> Publicação científica em revista indexada:
=> Tese aprovada;

=> Dissertação aprovada;

=> Monogralia aprovada;

e Estar de acordo com as diretrizes e priondades de pesquisa,
estabelecidas no plano de manejo da unidade de conservação:
e Possui aval do órgão gestor da Unidade de Conservação, do conselho
consultivo da FLOTA;
Para fins de aplicação, os resultados deverão passar pelos seguintes requisitos
minimos:
e Tese, Dissertação e Monografia terão de ter sido aprovadas em
avaliação final por seus respectivos examinadores (banca ou professor
encarregado).

O concessionário receberá bonificação no preço da madeira, conforme o número
anual de produtos de pesquisa reportados e comprovados, de acordo com os
parâmetros do item anterior, até o limite de 3%, conforme descrito a seguir:

- para cada monografia aprovada durante o ano de apuração — desconto de
0,25% sobre a proposta de preço;

- para cada publicação em revista indexada — desconto de 0,25% sobre a
proposta de preço:

- para cada dissertação aprovada durante 0 ano de apuração - desconto de 0,75%
sobre a proposta de preço;

- para cada tese aprovada durante o ano de apuração - desconto de 1,25% sobre
a proposta de preço.

Será apurado anualmente à partir de solicitação do concessionário.

Floresta Estadual do Pam
Contrato de concessão florestal referente à UME ll - Concessionária Madeireira Segredo Ltda EPP
Página 60 de 78

Publicações, certificados, monografias, dissertações e teses.

Floresta Estadual do Pary
Contrato de concessão florestal referente à UME 1! - Concessionária Madeireira Segredo Lida EPP
Página 61 de 78

Menor Impacto Ambiental
Recuperação de áreas degradadas
Hectares recuperados

Número de hectares de áreas degradadas recuperados com medidas fisicas e
biológicas. Será medida a área recuperada pelo concessionário, mediante a
apresentação de um plano de recuperação de áreas degradadas (PRAD),

Somente serão contabilizadas áreas degradadas que se encontram dentro dos
limites da FLOTA.

O Plano de recuperação de áreas degradadas deverá ter anuência expressa do
órgão gestor na FLOTA e do Instituto de Desenvolvimento Florestal.

A bonificação fica condicionada a parecer técnico do Instituto de
Desenvolvimento Florestal (em áreas dentro das UMF's) e do órgão gestor da
FLOTA (em áreas fora das UMF"s) aprovando a implantação e a qualidade das
medidas físicas e biológicas adotadas.

A renovação anual da bonificação fica condicionada à comprovação da
execução da manutenção e dos tratos silviculturais previstos, com prazo
máximo de 4 anos de validade.

A concessão de bonificação para a recuperação de novas áreas fica
condicionada à manutenção das áreas recuperadas que já tiveram o prazo de
validade da bonificação vencido.

O concessionário receberá bonificação no preço da madeira, conforme a área
recuperada, na seguinte proporção até o limite de 5%:

- bonificação de 0,75% do valor da proposta de preço para cada hectare
recuperado.

Será apurado anualmente a partir de solicitação do concessionário.

Visitas € medidas de campo.

Definição

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF 1 - Concessionária Madeireira Segredo Lida EPR.
Página 62 de 78 )

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR € FL )
ÇA

B4
1. Identificação

Critério

Menor Impacto Ambiental / Maior benefício Social / Maior eficiência

Indicador Implantação e manutenção de sistemas de gestão e desempenho de qualidade
Parâmetro | Certificação independente

2. Parametrização

Certificação independente aplicada nas operações realizadas na unidade de
manejo florestal objeto da concessão florestal expedida por entidade
credenciada para os seguintes sistemas:

- FSC — Forest Stewardship Council
- CERFLOR - Programa Brasileiro de Certificação Florestal
- ISO - International Standardization Organization

Série 9.000
Série 14.000
Série 16.000

Poderão ser considerados outros sistemas de certificação reconhecidos em ato
próprio pelo Instituto de Desenvolvimento Florestal,

A bonificação se aplica a partir da comprovação do alcance dos certificados.

Aplica-se cumulativamente até o limite de 5%:

- Certificação da Série ISO 9.000 — desconto de 1% sobre o valor por m” da
madeira

- Cerificação da Série ISO 14.000 — desconto de 1% sobre o valor por m' da
madeira

- Certificação da Série ISO 16.000 — desconto de 1% sobre o valor por m” da
madeira.

- Certificação CERFLOR ou ESC — desconto de 4% sobre o valor por m* da
madeira.

- Qutras certificações reconhecidas pelo Instituto de Desenvolvimento Florestal
— desconto de 1% sobre o valor do m” da madeira.

Os descontos de certificações dentro da mesma Série não são cumulativos.
Será apurado por solicitação do concessionário, após a expedição do certificado.
A bonificação será aplicada durante o periodo de 12 meses subsegiente à
emissão do certificado e será renovada automaticamente mediante comprovação
de sua renovação. A bonificação perderá efeito imediatamente após uma
eventual perda da certificação.

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

* Apresentação do certificado válido;
e Consulta às organizações certificadoras.

Floresta Estadual do Paru
Contrato de concessão florestal referente 4 UMF 1 — Concessionária Madeireira Segredo Ltda
Página 63 de 78 Ú
ÇA
Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR 9

1. Identificação

Critério Maior eficiência
Indicador Aproveitamento da biomassa explorada

Parâmetro Geração de energia elétrica, térmica ou cogeração, por meio do uso de residuos
florestais industriais.

2. Parametrização

E

Descrição do
parâmetro

Implantação e utilização de sistema térmico para geração de energia clétrica,
térmica ou cogeração de energia elétrica e térmica a partir do uso de material
lenhoso residual do processamento industrial da madeira.

Geração ou cogeração continua de energia térmica e elétrica a partir do uso de
material lenhoso residual do processamento industrial da madeira.

O concessionário receberá bonificação no preço da madeira, conforme
instalação de sistema térmico, ná seguinte proporção até 0 limite de 3%:

- Instalação de sistema térmico com caldeira para geração de energia elétrica ou
energia térmica de maneira continua — 50% da bonificação.

Bonificação

- Instalação de sistema térmico com caldeira para cogeração de energia elétrica
e térmica de maneira continua — 100% da bonificação.

Será apurado anualmente a partir de solicitação por parte do concessionário.

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:
e Avaliação da eficiência térmica da central a vapor;
e Avaliação do histórico de consumo de energia elétrica da rede pública;
e Romancio das unidades de consumo de energia térmica.

Definição

Processo de transferência de energia com troca de calor

Equipamento para conversão da energia química contida no combustivel em
calor através do processo de combustão e transferência dessa energia para água
mudando sua fase de liquido para vapor.

Produção de vapor de água na caldeira e sua utilização para acionar uma turbina
ou motor alternativo acoplado a um gerador elétrico para produzir energia
elétrica.

Geração de
energia
elétrica

a) En de Produção de vapor de água na caldeira e sua utilização como meio de transportar
ERREI calor para ser utilizado em algum processo industrial de transformação.

Fioresta Estadual do Pary
Cuntrato de concessão Dorestal referente à UMF Il — Concessionária Madeireira Segredo Lida
Página 64 de 78

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFL'

Maior eficiência

Diversidade de serviços explorados na unidade de manejo florestal

Número de serviços explorados

Categorias de serviços explorados na unidade de manejo florestal:

* Categoria 1: hospedagem:

* Categoria 2: atividades esportivas de aventura;

- Categoria 3: visitação e observação da natureza (excetuando-se as ações de
pesquisa e educação ambiental autorizadas pelo órgão gestor da unidade de
conservação e pelo Instituto de Desenvolvimento Florestal).

Estas categorias serão consideradas apenas quando o total pago anualmente ao
Instituto de desenvolvimento Florestal pela exploração dos serviços atingirem o
percentual mínimo de 5% em relação ao total pago no mesmo período pelos
produtos florestais.

Para ser considerada como serviço explorado a categoria tem que representar
lo menos 20% do faturamento com serviços.
Bonificação | Será apurado anualmente a partir de solicitação por parte do concessionário.

O concessionário receberá bonificação no preço da madeira, na seguinte
proporção até o limite de 5%:

e Categoria |: hospedagem - Desconto de 3% sobre o valor por m' da
madeira;

e Categoria 2: práticas esportivas de aventura - Desconto de 1% sobre o
valor por m' da madeira;
Categoria 3: visitação e observação da natureza - Desconto de 1% sobre
o valor por m' da madeira.

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

Dados. informações e relatórios do concessionário;
Contratos de compra c venda de serviços;

Notas fiscais de venda de serviços;

Verificações em campo.

Empreendimento de apoio à estada de visitantes que atenda a requisitos de
sustentabilidade socioambiental em sua arquitetura e infraestruturas fisicas e de
serviços. E

Atividades físicas de aventura na natureza que compreendam e respeitem os diversos
aspectos ambientais envolvidos na sua operação, como a utilização adequada das

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF l - Concessionária Madeireira Segredo Li
Página 65 de 78

8 Institura de Desenvolvimento Florestal do Estado de Pará - IDEFLOR

características geofisicas e biológicas dos espaços naturais e o uso de equipamentos e
técnicas de mínimo impacto (ex. trilha, rappel, arvorismo).

Programas de vivências e práticas que promovam a interpretação ambiental, respeitando |
os diversos aspetos ambientais envolvidos na sua operação.

A)

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF 11 - Concessionária Madeireira Segredo Ltda EF!
Página 66 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLO

B7

1. Identificação

Menor Impacto Ambiental

Aplicação do enriquecimento com espécies nativas com tratamento de
silvicultura pós-colheita.

Critério |
Indicador
Parâmeti

Hectares enriquecidos e acompanhados.

2. Parametrização

Número de hectares de florestas sob tratamento silvicultural de enriguecimentos
com espécies de valor econômico e ambiental. A área total será o somatório das
áreas enriquecidas, a partir dos seguintes parâmetros:

- Para pátios de estocagem serão contabilizadas as áreas sob processo de
plantio.

- Para clarciras e trilhas de arraste a área será contabilizada tendo como
referência 20 m? por muda plantada.

A bonificação será condicionada a comprovação da manutenção mínima dos
plantios de enriquecimento dos anos anteriores e a apresentação de relatório de
acompanhamento dos plantios a cada 3 anos.

O concessionário receberá bonificação no preço da madeira, conforme a área de
floresta enriquecida, na seguinte proporção até o limite de 3%.

- Bonificação de 1% para cada 5 (cinco) hectares recuperados nas UMF's
pequenas;

- Bonificação de 1% para cada 10 (dez) hectares recuperados na UMF médias;

- Bonificação de 1% para cada 15 (quinze) hectares recuperados na UMF
grandes.

A bonificação é referente às áreas enriquecidas a cada ano, não sendo
cumulativas.

Será apurado anualmente a partir de solicitação do concessionário,

Visitas, relatórios e medições de campo.

Definição

Contrato de concessão Morestal referente à UMF H - Concessionária Madeireira Segredo Ltda EPP

Aumentar a abundância de determinadas espécies de interesse comercial e ambiental,

através de plantios nas áreas mais impactadas pela extração de toras.

Floresta Estadual do Pary

Página 67 de 78
Madeiras propensas à extinção e, ou,
que tenham alto valor no mercado
gional, nacional e internacional.

comercializadas no
regional, nacional É
internacional.
Madeiras — comercializadas
mercado regional e nacional.

(*) As espécies assinaladas constantes na lista abaixo, só poderão ser exploradas
mediante autorização prévia, ressalvando que, se autorizadas, serão exploradas com
intensidade de volume (m*/ha) a ser definida pelo Instituto de Desenvolvimento

Florestal do Pará.

Tabebuia serratifolia (Vahl) Nichols
Astronium lecointei Ducke

Dipteryx odorata (Aubl.) Wild.

Hymenaca courbaril Linn var.courbaril

Meanilkara amazonica (Huber) Standley

Manilkara huberi (Ducke) Chevalier

Aniba canelilla Mez.*

puleia leiocarpa (Spruce ex Benth.) Koeppen var. molaris

Bagassa guianensis Aubl,

Pouteria ervtrocrisia

Floresta Estadual do Pary
Contrato de concessão florestal referente à UMF II - Concessionária Madeireira Segredo Lida EPP
Página 68 de 78

Vochysia vismiifolia Spruce ex Warm.
Vouacapoua americana Aubl.
Anacardium giganteum W. Hancock ex Engl.
Anacardium spruceanum Benth. ex Engl.
Apeiba glabra Aubl.
Aspidosperma album (Vahl) Benoist ex Pichon
Aspidosperma sp.
Brosimum lactescens (S. Moore) CC.Berg*
Buchenavia sp.
Calophyllum brasiliense Cambess
Cariniana micrantha Ducke
Caryocar glabrum (Aubl.) Pers.

arvocar villosum (Aubl.) Pers?
Cedrelinga cateniformis (Ducke) Ducke
Ceiba pertandra (L.) Gaerta.
Chrysophyilum amazonicum T.D.Penn.
Clarisia racemosa Ruiz & Pav,

opaifera multijuga Hayne*
Couratari oblongifolia Ducke & R. Knuth
Courataria sp.
Ecélinusa ramiflora Mart.
Endopleura sp.
Enterolobium schomburgkii (Benth.) Benth.
Enterolobium sp
Erisma uncinatum Warm.
Eschweilera coriacea (DC) S.A.Mori
Eschweilera ovata ( Cambess.) Miers
Eschweilera parviflora (Aubl.) Miers
Ficus paraensis ( Mig.) Mig

pia g

st

ph

Inga capitata Desvt

Inga oerstediana Benth, ex Seem .
Iryanthera juruensis Warb. /
Jacaranda copeia (Aubl.) D. Don

Floresta Estadual do Páru
Contato de concessão Norestal referente à UMF IL Concessionária Madeireira Segredo Lula EPP Z7)

o
Página 69 de 78 S

& Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLO, cd

pie
ks,

Luetia procera (Pocpp.) Eichler

Lecythis pisonis Cambess.

Licania sp
Maclura tinctoria (L.) Don ex Steud

Maguira sp.

Mouriri ap
Mouriri grandiflora DC.
Mouriri ulei Pilg.

Parkia panurensis Sj ex H.C.Hopkins
Parkia paraensis Ducke

eflera morototoni (Aubl.) Maguire, Steyerm, & Frodin
Sehizolobium amazonicum Huber ex Ducke

Scterolobium paniculatum Vogel
Selerolobium paraense Huber

Selerolobium sp.
Simaba sp.

Stryphnoden
Swartzia arborescens (Aubl.) Pittier
Swartzia panacoco ( Aubl.) Cowan

PAT
Swartzia schomburgkii Benth Ty)/

“4
Flocesta Estadual do Paru
Contrato de concessão florestal referente à UMF 1 Concessionária Madeireira Segredo Ltda EPP vÉDO
Página 70 de 78 BA

rs

EB distinto de Desenvolvimento Floresta do Estado do Pará -IDEFLOR

Trattinnickia glaziovii Swart

Vatairea paraensis Ducke

Floresta Estadual do Pary
Contrato de concessão florestal referente à UMF H Concessionária Madeireira Segredo Lida EPP
Página 71 de 78

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLO)

; Potencial de produção estimado para as UMES da Floresta Estadual do Paru

De acordo com art. 32 da Lei 11.284/2006, o d a Ea
PMES deverá apresentar área geograficamente Manejo da usa |
delimitada destinada à reserva absoluta, ES Es É os
representativa dos ecossistemas — florestais Mi E coisa | 450576 |
manejados, equivalente a, no minimo, 5% (cinco

por cento) do total da área concedida para

conservação da biodiversidade e avaliação e

monitoramento dos impactos do manejo florestal.

Portanto o potencial de produção estimado levará

em consideração a área das UMF sendo subtraído

o percentual para reserva absoluta como mostra à

tabela ao lado.

VALOR VOLUME
ANUAL ANUAL
(RS/ANO) tm

R$k622 | R$ 3.10400505 | R$ 1034664 | 1.200,13

CATEGORIA 2 182.068,85 R$s84o | SE gTI0ORIS | R$ 295.000,24
[carecoRias| am 363.073,78 eS26t  |RSILS29835,01 | R$ 304.661,20
CATEGORIA 4 | 1820 | 7659784 | 1304 080/75 R$ 1637 - 22.821:101,91 | R$ 760.703,40
TOTAL 1.976.224,36 R$ 46.641.951,20 | R$ L5S47M,71

Floresta Estadual do Pam
Contrato de concessão florestal referente à UMF 1] - Concessionária Madeireira Segredo Ltda FPP
Página 72 de 76

Imstituto de Desenvolvimento Florestal do Estado do Pará - IDEFLO)

ANEXO 7

1. Do valor e da garantia

Para garantir o fiel cumprimento das obrigações contratualmente assumidas o
adjudicatário prestará, até a data de assinatura do contrato, garantia em valor
correspondente a 50% da proposta financeira vencedora do certame licitatório acrescida
dos custos do edital de cada UMF.

A cobertura da garantia exigida inclui eventuais danos causados ao meio
ambiente, ao erário e a terceiros e poderá incluir cobertura do desempenho do
concessionário em termos de produção florestal, previsto nos incisos [ e Il do art. 21 da
Lei 11.284/2006.
Não será aceita à garantia prestada por terceiros, ainda que parcial.

Quando da participação de consórcio, qualquer das empresas componentes, de acordo
com o termo de constituição, poderá apresentar a garantia.

2. Da fixação alternativa de garantia

As microempresas, as pessoas jurídicas de pequeno porte e as associações de
comunidades locais, nos termos do $3º, do art. 21, da Lei nº 11.284/2006, prestarão
garantia de 25% (vinte e cinco por cento) da proposta de preço.

3. Das modalidades de garantia

O adjudicatário poderá optar entre as seguintes modalidades, previstas no $1º, do art.
56, da Lei nº 8.666/1993 c/c $2º, do art. 21, da Lei nº 11.284/2006:

a) Caução em dinheiro;

b) Caução em títulos da dívida pública;
c) Seguro-garantia;
d) Fiança bancária.
O Adjudicatário não poderá optar por mais de uma das modalidades de garantia.

3.1 Da caução em dinheiro

A caução em dinheiro será considerada prestada quando da apresentação do
comprovante de depósito identificado do valor na conta-poupança aberta no Banco
do Estado do Pará S/A- Banpará para este fim específico.

Floresta Estadual do Paru
Contrato de concessão Boresial referente à UMF II - Concessionária Madeireira Segredo Lids EPP
Página 73 de 78
Instituto de Desenvolvimento Elorestal do Estado do Pará - IDEFLQ

3.2 Da caução em títulos da dívida pública

Os títulos da divida pública serão aceitos por seu valor nominal, desde que
emitidos sob a forma escritural, mediante registro em sistema centralizado de
liquidação e de custódia autorizado pelo Banco Central do Brasil, e avaliados pelos
seus valores econômicos, conforme definido pelo Ministério da Fazenda e tendo em
vista o disposto na Lei nº 10,179, de 06 de fevereiro de 2001.

Não serão aceitos como garantia válida os títulos da dívida pública pendentes de
condição ou termo, fora de seus prazos de validade ou que estejam prescritos.

3.3 Do Seguro-Garantia

O seguro-garantia deverá ser emitido por instituição com registro na
Superintendência de Seguros Privados (Susep) e ressegurado junto ao Instituto de
Resseguros do Brasil (RB), seguindo os conteúdos minimos constante de normas
técnicas da SUSEP, figurando como tomador o adjudicatário.

Para o seguro-garantia, deverá figurar como beneficiário-segurado o Instituto de
Desenvolvimento Florestal do Estado do Pará, CNPJ nº 08.780.663/0001-88. O
seguro-garantia será expressamente vinculado ao edital de licitação e ao contrato de
concessão.

3.4 Da Fiança Bancária

A fiança bancária será emitida por instituição bancária registrada no Banco
Central do Brasil e terá por favorecido o Instituto de Desenvolvimento Florestal do
Estado do Pará, CNPJ nº 08.780.663/0001-88. É expressamente vinculado ao Edital
de licitação e ao Contrato de Concessão.

4. Da forma de apresentação das garantias

Deverão ser apresentados os títulos representativos originais da garantia previstas nas
alíneas “b”, “e” e “d”, do item 3 supra ao Instituto de Desenvolvimento Florestal do
Estado do Pará, para certificação do cumprimento da condição de assinatura do
contrato.

A custódia dos títulos é de responsabilidade do Instituto de Desenvolvimento
Florestal do Estado do Pará.

5. Da execução da garantia

Independentemente da aplicação das sanções contratuais, são hipóteses de execução
da garantia, desde que verificada a culpa do concessionário, observado o contraditório e
a ampla defesa:

a) A ocorrência das hipóteses de rescisão contratual identificadas nos incisos T a
Xle XVIII, do art. 78, da Lei nº 8.666/1993;

bj A ocorrência do disposto no art. 28 da Lei 11.248/2006;

tá
Floresta Estadual do Paru
Contrato de concessão florestal referente à IMF LL - Concessionária Madeireira Segredo Lada EPP 4) É xD
Página 74 de 7% dd
Zz

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR [

e) A inobservância das obrigações afetas ao concessionário elencadas nos
incisos Ia XVII, do art. 31, da Lei 11.284/2006, exceto na ocorrência de
situações que justifiquem o descumprimento nos termos do $ 1º do art. 51 do

Decreto 6.063/2007;

d) A omissão do dever de pagar os custos do edital calculados nos termos do art.
37 do Decreto 6.063/2007;

e) O descumprimento do prazo máximo fixado nos termos do art. 41 do Decreto
6.063/2007;

f) A desistência do concessionário da execução do contrato;

£) Condenação sucessiva ou solidária do Concedente em vista de atos da
responsabilidade do concessionário quanto à execução do contrato.

Se o valor da garantia for insuficiente para a cobertura dos eventos listados,
permanecerá o concessionário responsável pelo valor remanescente.

6. Da recomposição da garantia

Sem prejuízo das sanções administrativas, civis, penais e da aplicação de sanções
contratuais, o descumprimento das obrigações contratuais autoriza a execução da
garantia, que deverá ser recomposta no prazo máximo de trinta dias, contados do
recebimento de notificação especifica.

A não recomposição da garantia no prazo estipulado implicará a rescisão do contrato
de concessão florestal, observados o contraditório e a ampla defesa.

7. Da atualização dos valores da garantia

As garantias contratuais terão seu valor atualizado, mantendo-se a equivalência
prevista no item 1:

a) No mesmo momento e segundo a mesma forma de reajuste do contrato;

b) No caso de revisão, prorrogação ou alteração contratual que modifique seu
regime de execução, inclusive em face da modemização, aperfeiçoamento e
ampliação dos equipamentos, infraestrutura e instalações, bem como alteração
de métodos e práticas de execução do manejo florestal sustentável.

8. Da renovação das garantias

As garantias contratuais serão renovadas sempre que o prazo de validade de seu título
representativo for expirado, de modo a cobrir a execução do tempo total do contrato ou
enquanto persistir a responsabilidade do concessionário pela execução do objeto do
contrato.

| Ny

(Ss)

Florésta Estadual do Par
Contrato de concessão Nlorestal referente à UMF |] - Concessionáns Madeireira Segredo Ltda EPP,
Página 75 de 7R

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR,

9. Da Substituição da garantia

A substituição da modalidade de garantia dependerá de aprovação do Instituto de
Desenvolvimento Florestal do Estado do Pará mediante justificativa do concessionário.

10. Da devolução da garantia

A garantia contratual depositada só poderá ser levantada após a extinção do contrato
de concessão florestal.

1. Do oferecimento do contrato de concessão em garantia de financiamento

O oferecimento, pelo concessionário, do contrato de concessão em garantia de
financiamento, nos termos do art. 29, da Lei 11.284/2006, não implicará, em nenhuma
hipótese, o comprometimento das garantias contratuais.

Floresta Estadual do Par
Contrato de concessão florestal referente à UMF IL Concessionária Madeireira Segredo Ltda EPP
Página 76 de 7%

ANEXO 8

Proposta para Concessão Florestal ou Floresta Estadual do Paru

Fichas resumo: Critério Preço

Dados do P te

Razão social da empresa
PENPE:

Nome do representante

Unidade de manejo de

Interese
CRITÉRIO PREÇO

Categorias | Volume fatal estimado na minuta de | Valor unitário final | Vnlor total da
edital para UMP de interesse (me) | proposto (R$m') | proposta de preço

-200,033 |
oro
12102489
46. 469,358 |
65. 874.146

Ps)
inra do representante

Flocesta Estadual do Pary
Contrato de concessão Mocestal referente à UMF Ui - Concessionária Madeireira Segredo Lida EPP
Página 77 de 78

ANEXO 9

Lista dos parâmetros de desempenho estabelecidos na proposta vencedora

Dispasta peca Concessão Fharestal na Floresta Estadual da Pero

Fishos resumo: Critério Tecnico

Dados do Proponente
Nazio socialista copies MADEIREIRA SEGREDO LTDA

CNP DA IGAAMBNO IRD

eme representante NFIRON JOSÉ CREMONESE
Vmisboido de same ade LUME

interesse É ú

CRITÉRIO TÉCNICO
Parâmetro | Proposta

Menor impuácto — Redução à a impactada por atividades
Ambiental à remanescente duruste | do exploração ns Unidade de | yo

a explicação Morenal | Produção Acrual (Sa da UPAS
Maior Hencfício | 2 = Invesgimento em Valor amual à ser investido em

Critérios Iméie:

Suetal esmas o serviços boni e serviços ubefênidos a
ciouniatade loca partir de cunfiências entre a
comunidade focat:  poder | A
público tucal & cemeenstanário
4RS vas e). 4 ee
[AT Geração Ue eripregos Estoque aminil meio de ú
pela concessão Ione empregados na concessão
Boreal

Maior Tliciência | 44 - Diversidide de pratuina Material Lenbuso residual de,
explorados na amado de | exploração (Sims/Nãuo)
mar Homestal

Prendas das madeireiros |
estam Não

z
x
É]

TAS - Diversidade de espécies | Puno

exploradas na unidade de | exploradas
E manejo fetal | a
Mabor Agregação AO pau de processumento Proporção do agregação de |

espécios

ale Valor oca da qeedisãos coli d matriamprinras esraia
do forests,  ermi podes

E

responsabsfidade eta sd

concessionária,

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF 1! - Concessionária Madeireira Segredo Ltda EPP
Página 78 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - e

